FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 17, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT fILLING WITH cvm DOES NOT IMPLY ANY ASSESMENT ABOUT THE COMPANY, BEING ITS MANAGEMENTS RESPONSIBLE FOR THE ACCURACY OF THE INFORMATION PRESENTED. 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 4 - NIRE 01.02 - HEAD OFFICE ADDRESS 1 - Full Address (Street, Number and Complement) 475, Jorge Tzachel Street 2 - District Fazenda 3 - Zip Code 88301-600 4 - City Itajaí 5 – State SC 6 - DDD (Long distance) 47 7 - Telephone 3249-4533 8 - Telephone 3249-4207 9 - Telephone 3249-4222 10 – Telex 11- DDD (Long distance) 47 12 - Fax 3249-4462 13 - Fax 3249-4221 14 - Fax 3249-4211 15 - E-MAIL acoes@brasilfoods.com 01.03 - INVESTOR RELATIONS DIRECTOR (Address for correspondence with the company) 1 - Name Leopoldo Viriato Saboya 2 - Full Address (Place, Number and Complement) 1400, Hungria Street, 5th floor 3 - District Jardim América 4 - Zip Code 01455-000 5 - City São Paulo 6 - State SP 7 - DDD (long distance) 11 8 - Telephone 2322-5052 9 - Telephone 2322-5052 10 - Telephone 2322-5052 11 - Telex 12 - DDD (long distance) 11 2322-5747 14 - Fax 2322-5747 15 – Fax 2322-5747 16 - E-MAIL acoes@brasilfoods.com 01.04 - REFERENCE / AUDITOR CURRENT Fiscal year CURRENT QUARTER PREVIOUS QUARTER 1 - BEGIN 2 - END 3-QUARTER 4 - BEGIN 5 - END 6 - qUARTER 7 - BEGIN 8 - END 01/01/2010 12/31/2010 3 07/01/2010 09/30/2010 4 01/01/2009 12/31/2009 9 - Auditing Company KPMG Auditores Independentes 10 - CVM Code 00418-9 11 - Technical in Charge Danilo Siman Simões 12 - Technical in Charge Taxpayers’ Register 524.053.116-15 1 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 01.05 - CURRENT COMPOSITION OF CAPITAL Number of Shares (Units) 1 – CURRENT QUARTER 09/30/2010 2 – PREVIOUS QUARTER 12/31/2009 3 – SAME QUARTER PREVIOUS YEAR 09/30/2009 Paid-Up Capital 1 – COMMON 872,473,246 872,473,246 436,236,623 2 - PREFERRED 0 0 0 3 – TOTAL 872,473,246 872,473,246 436,236,623 In Treasury 4 - COMMON 781,172 2,288,382 2,421,696 5 - PREFERRED 0 0 0 6 – TOTAL 781,172 2,288,382 2,421,696 01.06 – COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Others 2 – SITUATION Operational 3 - NATURE OF SHARE CONTROL National Private 4 - CODE OF ACTIVITY 1220 – Food 5 - MAIN ACTIVITY Holding Operational 6 - CONSOLIDATED TYPE Total 7 – TYPE OF AUDITOR’S REPORT No exception 01.07- COMPANIES NOT INCLUDED IN CONSOLIDATED FINANCIAL STATEMENTS 1 - Item 2 - General Taxpayers’ Register 3 - Name 01.08 – DECLARED AND/OR PAID DIVIDENDS DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL DATE 4 - DIVIDENDS 5- BEGINNING OF PAYMENT 6- TYPE OF SHARE 7- MOUNT PER HARE 01 Board Meeting 06/17/2010 Interests on shareholders' equity 08/27/2010 Common 0.0611364300 2 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 01.09 – PAID-UP CAPITAL AND CHANGES IN THE CURRENT PERIOD 1 – ITEM 2 – DATE OF CHANGE 3 – CAPITAL STOCK (thousand Reais) 4 – AMOUNT (thousand Reais) 5– SOURCE OF CHANGE 7 – QUANTITY OF ISSUED SHARES (Units) 8 – PRICE OF SHARE IN THE ISSUANCE (Reais) 01.10 – INVESTOR RELATIONS DIRECTOR 1 – DATE 05/11/2011 2 – SIGNATURE 3 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 1 Total assets 18,407,877 18,901,403 1.01 Current assets 3,831,377 4,165,558 1.01.01 Cash, banks and investments 868,029 843,329 1.01.01.01 Cash and cash equivalents 230,645 223,434 1.01.01.02 Short-term investments 637,384 619,895 1.01.02 Credits 1,109,410 1,498,203 1.01.02.01 Trade accounts receivable 1,076,895 1,464,736 1.01.02.02 Other credits 32,515 33,467 1.01.03 Inventories 804,802 919,798 1.01.04 Others 1,049,136 904,228 1.01.04.01 Dividends and interest on shareholders’ equity 5 36,651 1.01.04.02 Recoverable taxes 443,217 256,994 1.01.04.03 Biological assets 383,292 401,804 1.01.04.04 Other rights 123,451 140,455 1.01.04.05 Prepaid expenses 22,562 41,574 1.01.04.06 Other financial assets 73,272 24,747 1.01.04.07 Assets held for sale 3,337 2,003 1.02 Non-current assets 14,576,500 14,735,845 1.02.01 Non-current assets 1,367,435 1,205,744 1.02.01.01 Credits 92,103 103,107 1.02.01.01.01 Trade accounts receivable 12,913 10,487 1.02.01.01.02 Notes receivable 79,190 92,620 1.02.01.02 Credits with associates 0 0 1.02.01.02.01 With affiliates 0 0 1.02.01.02.02 With subsidiaries 0 0 1.02.01.02.03 With other associates 0 0 1.02.01.03 Others 1,275,332 1,102,637 1.02.01.03.01 Marketable securities 0 0 1.02.01.03.02 Recoverable taxes 465,926 431,118 1.02.01.03.03 Deferred taxes 528,371 427,919 1.02.01.03.04 Judicial deposits 92,534 61,321 1.02.01.03.05 Biological assets 150,476 153,454 1.02.01.03.06 Other receivables 37,666 28,059 1.02.01.03.07 Prepaid expenses 359 766 1.02.02 Permanent assets 13,209,065 13,530,101 1.02.02.01 Investments 8,547,935 9,106,983 1.02.02.01.01 Equity in affiliates 0 20,577 1.02.02.01.02 Equity in affiliates – goodwill 0 0 1.02.02.01.03 Equity in subsidiaries 4,844,129 5,356,237 4 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 1.02.02.01.04 Equity in subsidiaries – goodwill 3,702,972 3,729,335 1.02.02.01.05 Other Investments 834 834 1.02.02.02 Fixed assets 3,089,419 2,891,185 1.02.02.03 Intangible 1,571,711 1,531,933 1.02.02.04 Deferred 0 0 5 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 2 Total liabilities 18,407,877 18,901,403 2.01 Current liabilities 2,869,932 3,009,300 2.01.01 Short term debt 785,353 1,022,191 2.01.02 Debentures 0 2,089 2.01.03 Trade accounts payable 985,897 976,430 2.01.04 Taxes, Charges and Contribution 80,558 90,424 2.01.04.01 Tax obligations 44,961 55,679 2.01.04.02 Social Contributions 35,597 34,745 2.01.05 Dividends Payable 12 14 2.01.06 Provisions 183,091 104,877 2.01.06.01 Provisions for vacations & 13 th salary 183,091 104,877 2.01.06.02 Participation of employees in the results 0 0 2.01.07 Debts with Associates 5,907 4,794 2.01.08 Others 829,114 808,481 2.01.08.01 Payroll 42,760 37,539 2.01.08.02 Interest on shareholders' equity 1,435 91,789 2.01.08.03 Management and employees’ profit sharing payable 36,812 25,931 2.01.08.04 Advance from related parties 553,994 392,470 2.01.08.05 Other obligations 46,150 115,502 2.01.08.06 Other financial liabilities 89,682 86,969 2.01.08.07 Provision for tax, civil and labor risks 58,281 58,281 2.02 Non-current liabilities 2,078,959 2,901,165 2.02.01 Non-current liabilities 2,078,959 2,901,165 2.02.01.01 Long-term debt 1,470,320 1,964,978 2.02.01.02 Debentures 0 0 2.02.01.03 Provisions 125,603 105,690 2.02.01.03.01 Provision for tax, civil and labor risks 125,603 105,690 2.02.01.04 Debts with Associates 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 483,036 830,497 2.02.01.06.01 Taxes and social obligation 6,695 5,450 2.02.01.06.02 Deferred taxes 241,936 131,237 2.02.01.06.03 Advance from related parties 76,239 557,184 2.02.01.06.04 Employee benefit plan 120,373 105,962 2.02.01.06.05 Other obligations 37,793 30,664 2.03 Deferred Income 0 0 2.05 Shareholders’ Equity 13,458,986 12,990,938 2.05.01 Paid-in Capital 12,460,471 12,461,756 2.05.02 Capital Reserves 67,533 62,767 2.05.03 Revaluation Reserves 0 0 2.05.03.01 Owned Assets 0 0 2.05.03.02 Subsidiaries/ Affiliates 0 0 2.05.04 Profit reserves 726,949 700,101 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 6 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 2.05.04.03 For contigencies 0 0 2.05.04.04 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 2.05.04.06 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 655,940 629,092 2.05.04.07.01 Expansion reserves 496,423 496,423 2.05.04.07.02 Increase capital reserves 160,256 160,256 2.05.04.07.03 Treasury shares (739) (27,587) 2.05.05 Equity evaluation adjustments 17,891 (47,555) 2.05.05.01 Securities adjustments 0 0 2.05.05.02 Retained adjustments of conversion 0 0 2.05.05.03 Business combination adjustments 17,891 (47,555) 2.05.06 Accumulated earnings/losses 186,142 (186,131) 2.05.07 Advance for future capital increase 0 0 7 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 07/01/2010 to 01/01/2010 to 07/01/2009 to 01/01/2009 to 1-Code 2-Description 09/30/2010 09/30/2010 09/30/2009 09/30/2009 3.01 Gross Sales 3,197,761 9,087,732 2,856,183 7,158,563 3.01.01 Domestic market 2,167,155 6,088,396 1,939,204 4,781,547 3.01.02 Foreign market 1,030,606 2,999,336 916,979 2,377,016 3.02 Sales Deductions (400,944) (1,142,256) (376,032) (916,648) 3.03 Net Sales 2,796,817 7,945,476 2,480,151 6,241,915 3.04 Cost of Sales (2,236,784) (6,489,738) (2,175,813) (5,443,295) 3.05 Gross Profit 560,033 1,455,738 304,338 798,620 3.06 Operating income/expenses (318,499) (1,053,931) (127,686) (686,432) 3.06.01 Selling expenses (364,509) (1,008,720) (311,760) (782,451) 3.06.02 General and administrative (57,441) (159,539) (29,978) (87,562) 3.06.02.01 Administrative (53,251) (148,819) (25,805) (76,870) 3.06.02.02 Management compensation (4,190) (10,720) (4,173) (10,692) 3.06.03 Financial (3,033) (196,069) 75,519 309,189 3.06.03.01 Financial income 126,482 510,033 352,288 1,110,318 3.06.03.02 Financial expenses (129,515) (706,102) (276,769) (801,129) 3.06.04 Other operating income 728 7,966 24,404 134,248 3.06.05 Other operating expenses (44,811) (143,873) (82,915) (232,657) 3.06.06 Equity interest in income of associated company 150,567 446,304 197,044 (27,199) 3.07 Operating income 241,534 401,807 176,652 112,188 3.08 Non-operating income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 8 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 07/01/2010 to 01/01/2010 to 07/01/2009 to 01/01/2009 to 1-Code 2-Description 09/30/2010 09/30/2010 09/30/2009 09/30/2009 3.01 Gross Sales 3,197,761 9,087,732 2,856,183 7,158,563 3.01.01 Domestic market 2,167,155 6,088,396 1,939,204 4,781,547 3.01.02 Foreign market 1,030,606 2,999,336 916,979 2,377,016 3.02 Sales Deductions (400,944) (1,142,256) (376,032) (916,648) 3.03 Net Sales 2,796,817 7,945,476 2,480,151 6,241,915 3.04 Cost of Sales (2,236,784) (6,489,738) (2,175,813) (5,443,295) 3.05 Gross Profit 560,033 1,455,738 304,338 798,620 3.06 Operating income/expenses (318,499) (1,053,931) (127,686) (686,432) 3.06.01 Selling expenses (364,509) (1,008,720) (311,760) (782,451) 3.06.02 General and administrative (57,441) (159,539) (29,978) (87,562) 3.06.02.01 Administrative (53,251) (148,819) (25,805) (76,870) 3.06.02.02 Management compensation (4,190) (10,720) (4,173) (10,692) 3.06.03 Financial (3,033) (196,069) 75,519 309,189 3.06.03.01 Financial income 126,482 510,033 352,288 1,110,318 3.06.03.02 Financial expenses (129,515) (706,102) (276,769) (801,129) 3.06.04 Other operating income 728 7,966 24,404 134,248 3.06.05 Other operating expenses (44,811) (143,873) (82,915) (232,657) 3.06.06 Equity interest in income of associated company 150,567 446,304 197,044 (27,199) 3.07 Operating income 241,534 401,807 176,652 112,188 3.08 Non-operating income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 9 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.01 Net cash provided by (used in) operating activities 382,958 2,037,612 (1,325,368) (1,615,979) 4.01.01 Net Income for the year 211,377 443,947 184,981 101,017 4.01.02 Changes in operating assets and liabilities 231,278 1,705,872 (1,280,590) (1,274,827) 4.01.02.01 Trade accounts receivable 30,330 464,662 (85,315) 500,990 4.01.02.02 Inventories 22,652 180,673 (135,841) (54,666) 4.01.02.03 Trade accounts payable 33,191 (54,598) (50,183) (113,244) 4.01.02.04 Contingencies (11,098) (41,727) (6,313) (14,707) 4.01.02.05 Payroll and related charges payable (443,286) (269,768) 1,082,163 668,227 4.01.02.06 Marketable securities held for trading (835,805) (2,153,649) (4,554,680) (5,296,469) 4.01.02.07 Redemption of Marketable securities held for trading 1,514,361 3,765,702 2,531,447 3,185,081 4.01.02.08 Other financial assets and liabilities (42,038) (45,812) (8,817) 7,173 4.01.02.09 Interest payment (37,029) (143,615) (53,051) (157,212) 4.01.02.10 Interest on shareholders’ equity received 0 4,004 0 0 4.01.03 Others (59,697) (112,207) (229,759) (442,169) 4.01.03.01 Minority shareholders 0 0 0 0 4.01.03.02 Depreciation, amortization and depletion 90,059 261,795 105,895 257,597 4.01.03.03 Amortization of goodwill 0 0 0 0 4.01.03.04 Gain on permanent asset disposals 10,483 25,610 (14,148) 52,228 4.01.03.05 Deferred income tax 30,159 (31,696) (3,351) (5,151) 4.01.03.06 Provision/reversal for contingencies 13,011 73,305 28,022 11,781 4.01.03.07 Other provisions (16,783) (33,147) (9,549) 40,033 4.01.03.08 Exchange variations and interest (36,059) 38,230 (139,584) (825,856) 10 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.01 Net cash provided by (used in) operating activities 382,958 2,037,612 (1,325,368) (1,615,979) 4.01.01 Net Income for the year 211,377 443,947 184,981 101,017 4.01.02 Changes in operating assets and liabilities 231,278 1,705,872 (1,280,590) (1,274,827) 4.01.02.01 Trade accounts receivable 30,330 464,662 (85,315) 500,990 4.01.02.02 Inventories 22,652 180,673 (135,841) (54,666) 4.01.02.03 Trade accounts payable 33,191 (54,598) (50,183) (113,244) 4.01.02.04 Contingencies (11,098) (41,727) (6,313) (14,707) 4.01.02.05 Payroll and related charges payable (443,286) (269,768) 1,082,163 668,227 4.01.02.06 Marketable securities held for trading (835,805) (2,153,649) (4,554,680) (5,296,469) 4.01.02.07 Redemption of Marketable securities held for trading 1,514,361 3,765,702 2,531,447 3,185,081 4.01.02.08 Other financial assets and liabilities (42,038) (45,812) (8,817) 7,173 4.01.02.09 Interest payment (37,029) (143,615) (53,051) (157,212) 4.01.02.10 Interest on shareholders’ equity received 0 4,004 0 0 4.01.03 Others (59,697) (112,207) (229,759) (442,169) 4.01.03.01 Minority shareholders 0 0 0 0 4.01.03.02 Depreciation, amortization and depletion 90,059 261,795 105,895 257,597 4.01.03.03 Amortization of goodwill 0 0 0 0 4.01.03.04 Gain on permanent asset disposals 10,483 25,610 (14,148) 52,228 4.01.03.05 Deferred income tax 30,159 (31,696) (3,351) (5,151) 4.01.03.06 Provision/reversal for contingencies 13,011 73,305 28,022 11,781 4.01.03.07 Other provisions (16,783) (33,147) (9,549) 40,033 4.01.03.08 Exchange variations and interest (36,059) 38,230 (139,584) (825,856) 11 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.03.03 Capital increase 0 0 5,201,776 5,201,776 4.03.04 Dividends and interest on shareholders’ equity paid (53,200) (153,200) 0 (24,783) 4.03.05 Capital distribution to minority shareholders 0 (1,285) 0 0 4.03.06 Advance for future capital increase 0 0 (2,260,000) (2,265,736) 4.04 Exchange variation on cash and cash equivalents (10,217) (5,635) (3,542) (8,835) 4.05 Net (decrease) increase in cash 31,610 7,211 (8,695) 31,452 4.05.01 At the beginning of the year 199,035 223,434 69,735 29,588 4.05.02 At the end of the year 230,645 230,645 61,040 61,040 12 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 05.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 07/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.03.03 Capital increase 0 0 5,201,776 5,201,776 4.03.04 Dividends and interest on shareholders’ equity paid (53,200) (153,200) 0 (24,783) 4.03.05 Capital distribution to minority shareholders 0 (1,285) 0 0 4.03.06 Advance for future capital increase 0 0 (2,260,000) (2,265,736) 4.04 Exchange variation on cash and cash equivalents (10,217) (5,635) (3,542) (8,835) 4.05 Net (decrease) increase in cash 31,610 7,211 (8,695) 31,452 4.05.01 At the beginning of the year 199,035 223,434 69,735 29,588 4.05.02 At the end of the year 230,645 230,645 61,040 61,040 13 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 05.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Beginning balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Prior fiscal year adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/loss in fiscal year 0 0 0 0 443,948 0 443,948 5.05 Allocation of income 0 0 0 0 (53,200) 0 (53,200) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders equity 0 0 0 0 (53,200) 0 (53,200) 5.05.03 Others destinations 0 0 0 0 , 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 (18,475) 65,446 46,971 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Retained adjustments of conversion 0 0 0 0 0 0 0 5.07.03 Business combination adjustments 0 0 0 0 (18,475) 65,446 46,971 5.08 Increase (decrease) in capital (1,285) 0 0 0 0 0 (1,285) 5.08.01 Increase in capital 0 0 0 0 0 0 0 5.08.02 Costs of shares issuance (1,285) 0 0 0 0 0 (1,285) 5.09 Capital reserve constituition /realization 0 4,766 0 0 0 0 4,766 5.10 Treasury shares 0 0 0 26,848 0 0 26,848 5.11 Other transactions of capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 End balance 12,460,471 67,533 0 726,949 186,142 17,891 13,458,986 14 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.01- BALANCE SHEET – ASSETS – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 1 Total Assets 27,184,220 28,383,627 1.01 Current Assets 9,470,634 10,677,939 1.01.01 Cash, Banks and Investments 3,060,003 4,243,769 1.01.01.01 Cash and Cash Equivalents 2,187,195 1,898,240 1.01.01.02 Short-term investments 872,808 2,345,529 1.01.02 Credits 2,281,194 2,173,918 1.01.02.01 Trade accounts receivable 2,236,407 2,140,701 1.01.02.02 Other credits 44,787 33,217 1.01.03 Inventories 2,125,959 2,255,497 1.01.04 Others 2,003,478 2,004,755 1.01.04.01 Dividends and Interest on Shareholders’ Equity 0 0 1.01.04.02 Recoverable Taxes 792,367 745,591 1.01.04.03 Biological assets 825,381 865,527 1.01.04.04 Other rights 228,213 266,396 1.01.04.05 Prepaid expenses 62,015 51,764 1.01.04.06 Other financial assets 78,561 27,586 1.01.04.07 Assets held for sale 16,941 47,891 1.02 Non-current assets 17,713,586 17,705,688 1.02.01 Non-current assets 4,427,907 4,537,839 1.02.01.01 Credits 92,105 105,428 1.02.01.01.01 Trade accounts receivable 12,915 12,808 1.02.01.01.02 Notes receivable 79,190 92,620 1.02.01.02 Credits with Associates 0 0 1.02.01.02.01 With Affiliates 0 0 1.02.01.02.02 With Subsidiaries 0 0 1.02.01.02.03 With Other Associates 0 0 1.02.01.03 Others 4,335,802 4,432,411 1.02.01.03.01 Marketable securities 471,052 676,681 1.02.01.03.02 Recoverable taxes 653,164 653,074 1.02.01.03.03 Deferred Taxes 2,423,916 2,426,412 1.02.01.03.04 Judicial deposits 224,942 135,885 1.02.01.03.05 Biological assets 367,994 391,192 1.02.01.03.06 Other Receivables 194,202 148,213 1.02.01.03.07 Prepaid Expenses 532 954 15 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.01- BALANCE SHEET – ASSETS – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 1.02.02 Permanent Assets 13,285,679 13,167,849 1.02.02.01 Investments 23,110 17,200 1.02.02.01.01 Equity in Affiliates 0 0 1.02.02.01.02 Equity in Subsidiaries 22,066 16,138 1.02.02.01.03 Other Investments 1,044 1,062 1.02.02.01.06 Equity in Subsidiaries – Goodwill 0 0 1.02.02.02 Fixed assets 9,014,406 8,874,186 1.02.02.03 Intangible 4,248,163 4,276,463 1.02.02.04 Deferred 0 0 16 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.02- BALANCE SHEET – LIABILITIES – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 2 Total Liabilities 27.184.220 28.383.627 2.01 Current Liabilities 5.046.335 6.359.230 2.01.01 Short term Debt 1.920.834 3.200.562 2.01.02 Debentures 0 2.089 2.01.03 Trade Accounts Payable 1.915.780 1.905.368 2.01.04 Taxes, Charges and Contribution 227.709 259.060 2.01.04.01 Tax obligations 155.213 183.635 2.01.04.02 Social Contributions 72.496 75.425 2.01.05 Dividends Payable 12 839 2.01.06 Provisions 418.526 300.325 2.01.06.01 Provisions for vacations & 13 th salary 381.493 224.880 2.01.06.02 Participation of employees in the results 37.033 75.445 2.01.07 Debts with Associates 0 0 2.01.08 Others 563.474 690.987 2.01.08.01 Payroll 43.555 40.829 2.01.08.02 Interest on shareholders' equity 1.516 91.790 2.01.08.03 Management and employees’ profit sharing payable 0 0 2.01.08.04 Advance from related parties 0 0 2.01.08.05 Other obligations 336.917 379.931 2.01.08.06 Other financial liabilities 90.137 87.088 2.01.08.07 Provision for tax, civil and labor risks 91.349 91.349 2.02 Non-current liabilities 8.670.748 9.028.738 2.02.01 Non-current liabilities 8.670.748 9.028.738 2.02.01.01 Long-term debt 5.417.402 5.853.459 2.02.01.02 Debentures 0 0 2.02.01.03 Provisions 954.423 940.259 2.02.01.03.01 Provision for tax, civil and labor risks 954.423 940.259 2.02.01.04 Debts with Associates 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 2.298.923 2.235.020 2.02.01.06.01 Taxes and social obligation 55.517 5.951 2.02.01.06.02 Deferred taxes 1.549.219 1.456.425 2.02.01.06.03 Employee benefit plan 273.754 249.728 2.02.01.06.04 Other obligations 420.433 522.916 2.03 Deferred Income 0 0 2.04 Participation of non-controlling shareholders 8.151 4.721 2.05 Shareholders’ Equity 13.458.986 12.990.938 2.05.01 Paid-in Capital 12.460.471 12.461.756 2.05.02 Capital Reserves 67.533 62.767 2.05.03 Revaluation Reserves 0 0 2.05.03.01 Owned Assets 0 0 2.05.03.02 Subsidiaries/ Affiliates 0 0 17 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.02- BALANCE SHEET – LIABILITIES – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 2.05.04 Profit reserves 726,949 700,101 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 2.05.04.03 For contigencies 0 0 2.05.04.04 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 2.05.04.06 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 655,940 629,092 2.05.04.07.01 Expansion reserves 496,423 496,423 2.05.04.07.02 Increase capital reserves 160,256 160,256 2.05.04.07.03 Treasury shares (739) (27,587) 2.05.04.07.04 Profits unrealized 0 0 2.05.05 Equity evaluation adjustments 17,891 (47,555) 2.05.05.01 Securities adjustments 0 0 2.05.05.02 Retained adjustments of conversion 0 0 2.05.05.03 Business combination adjustments 17,891 (47,555) 2.05.06 Accumulated earnings/losses 186,142 (186,131) 2.05.07 Advance for future capital increase 0 0 18 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 09.01 - STATEMENT OF INCOME – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 9/30/2010 01/01/2010 to 09/30/2010 07/01/2010 to 09/30/2009 01/01/2009 to 09/30/2009 3.01 Gross Sales 6,539,693 18,668,962 6,114,872 12,177,038 3.01.01 Domestic market 4,118,496 11,687,326 3,798,487 7,505,683 3.01.02 Foreign market 2,421,197 6,981,636 2,316,385 4,671,355 3.02 Sales Deductions (837,624) (2,387,939) (821,296) (1,577,432) 3.03 Net Sales 5,702,069 16,281,023 5,293,576 10,599,606 3.04 Cost of Sales (4,286,847) (12,390,829) (4,329,523) (8,653,207) 3.05 Gross Profit 1,415,222 3,890,194 964,053 1,946,399 3.06 Operating income/expenses (1,083,402) (3,296,127) (749,970) (1,663,622) 3.06.01 Selling expenses (901,336) (2,550,727) (830,731) (1,694,534) 3.06.02 General and administrative (88,357) (246,404) (60,202) (136,497) 3.06.02.01 Administrative (81,318) (227,491) (52,375) (119,292) 3.06.02.02 Management compensation (7,039) (18,913) (7,827) (17,205) 3.06.03 Financial (30,377) (330,625) 222,739 289,987 3.06.03.01 Financial income 108,236 770,282 366,686 1,267,945 3.06.03.02 Financial expenses (138,613) (1,100,907) (143,947) (977,958) 3.06.04 Other operating income 40,518 96,870 46,707 168,857 3.06.05 Other operating expenses (105,972) (268,199) (130,179) (293,131) 3.06.06 Equity interest in income of associated company 2,122 2,958 1,696 1,696 3.07 Operating income 331,820 594,067 214,083 282,777 3.08 Non-operating income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 19 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 09.01 - STATEMENT OF INCOME – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2010 to 09/30/2009 01/01/2009 to 09/30/2009 3.09 Income before tax and profit sharing 331,820 594,067 214,083 282,777 3.10 Provision for income tax and social contribution (58,823) (87,306) (39,447) (60,371) 3.11 Deferred income tax (59,100) (61,472) 5,325 (126,166) 3.12 Statutory participations / contributions 0 0 0 0 3.12.01 Profit sharing 0 0 0 0 3.12.02 Contribution 0 0 0 0 3.13 Reversion of interest on shareholders' equity 0 0 0 0 3.14 Non-controlling shareholders (2,519) (1,341) 5,020 4,777 3.15 Net Income 211,378 443,948 184,981 101,017 Number of shares (ex-treasury) 871,692,074 871,692,074 433,814,927 433,814,927 Earnings per share R$ 0.24249 0.50929 0.42641 0.23286 20 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.01 Net cash provided by (used in) operating activities 1,105,785 2,673,065 (1,773,300) (1,727,781) 4.01.01 Net Income for the year 211,377 443,947 184,981 101,017 4.01.02 Changes in operating assets and liabilities 700,788 1,274,195 (1,907,277) (1,721,264) 4.01.02.01 Trade accounts receivable 241,650 (82,368) (349,537) (130,267) 4.01.02.02 Inventories (120,326) 154,655 (183,960) (11,795) 4.01.02.03 Trade accounts payable 90,170 10,517 (151,403) (167,746) 4.01.02.04 Contingencies (11,100) (41,893) (6,472) (15,134) 4.01.02.05 Payroll and related charges payable 72,989 (73,595) 235,127 54,194 4.01.02.06 Marketable securities held for trading (804,206) (2,190,780) (4,684,927) (5,748,903) 4.01.02.07 Redemption of Marketable securities held for trading 1,481,852 3,905,047 2,882,484 4,048,869 4.01.02.08 Marketable securities avaliable for sale (266,146) (555,580) (1,110,764) (1,110,764) 4.01.02.09 Redemption of Marketable securities avaliable for sale 219,305 643,313 1,640,787 1,680,093 4.01.02.10 Other financial assets and liabilities (56,538) (47,926) (8,816) 270 4.01.02.11 Interest payment (146,862) (451,199) (169,796) (320,081) 4.01.02.12 Interest on shareholders’ equity received 0 4,004 0 0 4.01.03 Others 193,620 954,923 (51,004) (107,534) 4.01.03.01 Minority shareholders 2,519 1,341 (38,195) (37,952) 4.01.03.02 Depreciation, amortization and depletion 228,195 622,323 245,984 463,709 4.01.03.03 Amortization of goodwill 0 0 0 0 4.01.03.04 Gain on permanent asset disposals 24,367 82,795 (28,913) 21,092 4.01.03.05 Deferred income tax 54,220 54,036 6,816 136,316 4.01.03.06 Provision/reversal for contingencies 10,911 68,941 36,255 13,279 21 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.01.03.07 Other provisions (11,435) (40,410) (5,945) (6,886) 4.01.03.08 Exchange variations and interest (113,035) 168,855 (265,310) (695,396) 4.01.03.09 Law 11.638/07 effects 0 0 0 0 4.01.03.10 Equity pick-Up (2,122) (2,958) (1,696) (1,696) 4.02 Net cash (used in) provided by investing activities (331,967) (757,780) 292,520 (73,268) 4.02.01 Cash investments 0 0 0 (109) 4.02.02 Redemption of cash investments 2,181 6,500 224 224 4.02.03 Additions to property, plant and equipment (224,915) (461,040) (153,100) (449,448) 4.02.04 Acquisitions/formation period of breeding stock 0 0 0 0 4.02.05 Disposal of fixed assets 3,794 7,298 36,595 61,264 4.02.06 Business acquisition, net 0 0 511,285 511,285 4.02.07 Additions to deferred charges 0 0 (15,488) (15,488) 4.02.08 Other Investments, net 0 0 0 0 4.02.09 Advance for future capital increase 0 0 0 0 4.02.10 Interest on shareholders’ equity received 0 0 0 0 4.02.11 Goodwill on acquisition of companies 0 0 0 0 4.02.12 Cash of incorporated company 0 0 0 0 4.02.13 Additions to intangible assets (26,305) (42,083) 0 0 4.02.14 Additions to biological assets (86,722) (268,455) (86,996) (180,996) 4.03 Net cash (used in) provided by financing activities (340,457) (1,532,634) 2,004,982 2,000,175 4.03.01 Debt issuance 786,058 2,666,500 1,073,709 2,204,027 22 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 4.03.02 Repayment of debt (principal and interest) (1,066,340) (4,037,674) (4,270,498) (5,380,840) 4.03.03 Capital increase 0 0 5,201,776 5,201,776 4.03.04 Dividends and interest on shareholders’ equity paid (53,200) (153,200) (5) (24,788) 4.03.05 Capital distribution to minority shareholders 0 0 0 0 4.03.06 Costs of shares issuance 0 (1,285) 0 0 4.03.07 Advance for future capital increase (6,975) (6,975) 0 0 4.04 Exchange variation on cash and cash equivalents (90,774) (93,696) (40,088) (128,626) 4.05 Net (decrease) increase in cash 342,587 288,955 484,114 70,500 4.05.01 At the beginning of the year 1,844,608 1,898,240 819,841 1,233,455 4.05.02 At the end of the year 2,187,195 2,187,195 1,303,955 1,303,955 23 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 11.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 07/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Loss es 8- Equity Valuation Adjustments 9- Total 5.01 Beginning balance 12,460,471 65,712 0 701,590 (25,236) (33,574) 13,168,963 5.02 Prior fiscal year adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 12,460,471 65,712 0 701,590 (25,236) (33,574) 13,168,963 5.04 Profit/loss in fiscal year 0 0 0 0 211,378 0 211,378 5.05 Allocation of income 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders equity 0 0 0 0 0 0 0 5.05.03 Others destinations 0 0 0 0 0 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 0 51,465 51,465 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Retained adjustments of conversion 0 0 0 0 0 0 0 5.07.03 Business combination adjustments 0 0 0 0 0 51,465 51,465 5.08 Increase (decrease) in capital 0 0 0 0 0 0 0 5.08.01 Increase in capital 0 0 0 0 0 0 0 5.08.02 Costs of shares issuance 0 0 0 0 0 0 0 5.09 Capital reserve constituition /realization 0 1,821 0 0 0 0 1,821 5.10 Treasury shares 0 0 0 25,359 0 0 25,359 5.11 Other transactions of capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 End balance 12,460,471 67,533 0 726,949 186,142 17,891 13,458,986 24 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 11.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Beginning balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Prior fiscal year adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/loss in fiscal year 0 0 0 0 443,948 0 443,948 5.05 Allocation of income 0 0 0 0 (53,200) 0 (53,200) 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on shareholders equity 0 0 0 0 (53,200) 0 (53,200) 5.05.03 Others destinations 0 0 0 0 , 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity evaluation adjustments 0 0 0 0 (18,475) 65,446 46,971 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Retained adjustments of conversion 0 0 0 0 0 0 0 5.07.03 Business combination adjustments 0 0 0 0 (18,475) 65,446 46,971 5.08 Increase (decrease) in capital (1,285) 0 0 0 0 0 (1,285) 5.08.01 Increase in capital 0 0 0 0 0 0 0 5.08.02 Costs of shares issuance (1,285) 0 0 0 0 0 (1,285) 5.09 Capital reserve constituition /realization 0 4,766 0 0 0 0 4,766 5.10 Treasury shares 0 0 0 26,848 0 0 26,848 5.11 Other transactions of capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 End balance 12,460,471 67,533 0 726,949 186,142 17,891 13,458,986 25 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS RESTATEMENT 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES 1. RESTATEMENT OF THE QUARTERLY INFORMATION, ADOPTION OF THE INTERNATIONAL ACCOUNTING FINANCIAL REPORTING STANDARDS AND MANAGEMENT STATEMENT As from December 31, 2007, the Brazilian agencies responsible for accounting matters started to regulate Brazilian accounting practices in order for them to conform to the international financial reporting standards (“IFRS”), issued by The International Accounting Standards Board (“IASB”). The convergence process occurred in two stages: (1) in 2008, with the issuance of accounting pronouncements CPC 01 to CPC 14, which were applied by the Company to its individual and consolidated financial statements as of December 31, 2008; and (2) in 2009, with the issuance of accounting pronouncements CPC 15 to CPC 41 and 43 (except for CPC 34 – not yet issued), besides ICPCs and OCPCs, all of which were approved and also adopted by Brazilian Exchange Securities Commission (“CVM”). The new accounting practices provided for in technical pronouncements CPC 15 to CPC 41 and 43 were initially adopted by the Company in the fiscal year ended December 31, 2010. The transition date adopted by the Company was January 1, 2009, the date on which the opening balance sheets were prepared in accordance with the new accounting practices. Management acknowledges that the pronouncements issued by CPC and approved by CVM conform to IFRS. As a result of the IFRSs adoption and as required by CVM through the Deliberation No. 603/09, the Company is restating the quarterly information (Parent Company and consolidated) for the period of three and nine month ended September 30, 2010 previously issued on November 12, 2010, in order to incorporate the accounting deliberations issued by CVM during 2010, as presented below: · CPC 15 – Business Combinations, approved by CVM Deliberation No. 580/09 corresponding to IFRS 3; · CPC 16 (R1) – Inventories, approved by CVM Deliberation No. 575/09 corresponding to IAS 2; · CPC 20 – Borrowing Costs, approved by CVM Deliberation No. 577/09 corresponding to IAS 23; · CPC 21 – Interim Financial Reporting, approved by CVM Deliberation No. 581/09 corresponding to IAS 34 and IFRIC 10; 26 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES · CPC 22 – Segment Reporting, approved by CVM Deliberation No. 582/09 corresponding to IFRS 8; · CPC 23 – Accounting policies, Changes in Accounting Estimates and Errors, approved by CVM Deliberation No. 592/09 corresponding to IAS 8; · CPC 26 – Presentation of Financial Statements, approved by CVM Deliberation No. 595/09 corresponding to IAS 1; · CPC 27 – Property, Plant and Equipment, approved by CVM Deliberation No. 583/09 corresponding to IAS 16; · CPC 29 – Biological Assets and Agricultural Products, approved by CVM Deliberation No. 596/09 corresponding to IAS 41; · CPC 32 – Income Taxes, approved by CVM Deliberation No. 599/09 corresponding to IAS 12 and SIC 21; · CPC 33 – Employee Benefits, approved by CVM Deliberation No. 600/09 corresponding to IAS 19 and IFRIC 14; · CPC 37 (R1) – First-time adoption of International Financial Reporting Standards (IFRS), approved by CVM Deliberation No. 609/09 corresponding to IAS 27; · CPC 41 – Earnings per Share, approved by CVM Deliberation No. 636/10 corresponding to IAS 33; · CPC 43 (R1) - First-time adoption of Technical Pronouncements 15 to 40, approved by CVM Deliberation No. 610/09; · ICPC 09 - Individual, Separate and Consolidated Financial Statements and application of the equity method; · ICPC 10 – Clarifications on CPC 27 and CPC 28; and · ICPC 12 – Changes in Existing Decommissioning, Restoration and Similar Liabilities. Thereby, the consolidated quarterly information, now restated, are in accordance with the accounting practices adopted in Brazil which comprise the CVM accounting rules and the pronouncements and interpretations issued by the Accounting Pronouncements Committee (“CPC”), being totally converted to IFRS. 27 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES The Company’s individual quarterly information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as (“BR GAAP”). Such quarterly information differ from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRSs. The effects of the amendments to the accounting practices in the shareholders’ equity and in the statement of income previously issued are presented below: Reconciliation of shareholders’ equity BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 12.31.09 Shareholders' equity disclosed according to prior accounting practices 13,565,093 13,164,164 13,562,289 13,134,650 Reversal of deferred assets (a) (107,090) (133,541) (158,277) (201,940) Other employees benefits (b) (92,427) (105,962) (91,165) (112,243) Transfer freight (c) (10,824) (6,796) (14,706) (15,925) Business combination (d) - (5,098) 100,861 111,620 Effect of income taxes on the above adjustments (e) 73,035 83,742 64,455 74,776 Effect of IFRSs/CPCs in interest in subsidiaries (f) 38,474 23,943 - - Unrealized profit in sales to subsidiaries (g) (2,804) (2,742) - - Employee participation (h) (4,471) - (4,471) - Treasury shares (g) - (26,772) - - Shareholders' equity disclosed according to BR GAAP / IFRS Reconciliation of income (loss) for the period BR GAAP BR GAAP and IFRS Parent company Consolidated 09.30.09 09.30.09 Net income disclosed according to prior accounting practices Reversal of deferred assets (a) 26,451 20,004 43,663 47,331 Other employees benefits (b) 13,535 (11,059) 36,046 (11,059) Transfer freight (c) (4,028) (5,655) 1,219 9,663 Business combination (d) - (44,002) 29,677 (44,002) Effect of income taxes on the above adjustments (e) (10,707) (1,119) (36,088) (15,618) Effect of IFRSs/CPCs in interest in subsidiaries (f) 49,266 28,146 - - Unrealized profit in sales to subsidiaries (g) (62) 20,471 - - Employee participation (h) (4,471) - (4,471) - Net income disclosed according to BR GAAP / IFRS (a) Deferred charges: upon first-time adoption of Law 11638/07, the Company’s Management elected to maintain the balance of deferred charges until its full realization, subject to analysis of its recovery pursuant to CVM Deliberation No. 527/07, subsequently amended by CVM Deliberation No. 639/10. In 2010, in order for BR GAAP to conform to IFRS, Management elected to change the 28 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES accounting policy for deferred charges and wrote off the total balance against the retained earnings account of January 1, 2009, as presented in the table above. In the ParentCompany’s quarterly information statements this accounting practice was voluntarily adopted. (b) Other employee benefits: mainly comprised of benefits upon termination, such as medical plan, F.G.T.S. penalty, termination compensation and supplementary retirement plan, being mandatory the recognition of actuarial gains and losses directly in the specific account in the shareholders’ equity and prior service cost recognized directly in the statement of income. (c) Transfer freight: transfer freight expenditures, previously recorded as prepaid expenses, have been reclassified to inventories. The costs related to storage and distribution centers have been reclassified to the statement of income within selling expenses aiming to standardize accounting practices between the entities included in the consolidation in order to meet the requirements of CVM Deliberation No. 608/09. (d) Business combination: according to the previous accounting practice, goodwill represented the difference between the amount paid and the carrying amount attributed to the net assets acquired; however, pursuant to CVM Deliberation No. 580/09, goodwill is the difference calculated between the net fair value of the assets acquired and liabilities assumed, including intangible assets, and, as a consequence, the business combination with Sadia, carried out on July 8, 2009, has been remeasured to comply with the prevailing legislation (refer to note 6). (e) Effect of deferred income tax and social contribution on the adjustments described in items (a) to (d) above. (f) Effect of equity method pick up of adjustments from (a) to (c) above. (g) Effect of unrealized profit and treasury shares in subsidiaries. (h) Effect of IFRS adoption adjustments on the Company´s obligation related to profit sharing. Additionally to the adjustments presented above and in order to attend the new accounting requirements, the Company’s management made some reclassification in the balance sheet and in the statement of income as presented below: 29 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Judicial deposits previously presented within the balance of provision for tax, civil and labor risks were reclassified to the non-current assets; The balance related to live animals for slaughtering previously classified as inventories was reclassified to the biological assets group in the current assets; The balance related to breeding animals previously classified in the property, plant and equipment group was reclassified to the biological assets group in the non-current assets; The balance related to derivatives transactions previously classified as loans and financing was reclassified to the other financial assets or liabilities; The assets available for sale previously classified in other assets group were reclassified to assets held for sale group; The non-controlling interest previously classified in a stand-alone group between liabilities and the shareholders’ equity was reclassified to the shareholders’ equity group; and For the periods and fiscal years presented for comparison purposes, the transaction related to assigned receivables in the domestic market made by the wholly-owned subsidiary Sadia, was reclassified from accounts receivable in current assets to loans and financing in current liabilities. As a result of the convergence process, the Company, as of the transition date, applied certain voluntary exemptions provided for in the standards issued by CVM, as follows: Business combinations: the Company applied the exemption referring to business combinations, electing not to restate the business combinations carried out before the transition date. Goodwill calculated prior to the transition date was maintained and is subject to annual impairment testing. Use of deemed cost for property, plant and equipment: the Company elected not to measure property, plant and equipment at fair value as deemed cost taking into consideration that: (i) the cost method, net of a provision for losses, is the best method to value the Company’s PP&E; (ii) the Company’s PP&E is divided into well-defined classes of assets related to its operating activities; (iii) in 2009, the Company reviewed the estimated useful lives of its PP&E; and (iv) the Company has efficient controls over PP&E items that enable the identification of losses and changes in estimated useful lives. 30 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Actuarial gains and losses: the Company’s management recognized the actuarial gains and losses immediately through other comprehensive income, with immediate effect in the shareholders equity in the retained earnings. If an asset is determined in the end of the fiscal year and if this asset is above the asset ceiling, it will be recorded in shareholders equity through other comprehensive income at the transition date no asset was recognized by the Company. The mandatory exemptions provided for in CVM standards were in accordance with the accounting practices previously adopted by the Company, and, therefore, had no impact on the consolidated and individual quarterly information. The Company’s individual and consolidated quarterly information, are expressed in thousands of Brazilian Reais, as well as, the amount of other currencies disclosed in the quarterly information, when applicable, were expressed in thousands. The amounts presented in the explanatory notes related to the statement of income comprise nine months period. The preparation of the Company’s quarterly information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date as disclosed in note 3.30. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving these estimates can result in amounts that significantly differ from those recorded in the quarterly information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The parent company and consolidated quarterly information were prepared based on the historical cost except for the following material items recognized in the balance sheet: · derivative financial instruments measured at fair value; · derivative financial instruments measured at fair value through the statement of income ; 31 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES · financial assets available for sale measured at fair value; and · assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value. Additionally, in order to fully comply with the requirements of Deliberation CVM No. 603/09, the quarterly information comprising the balance sheet position as of the transition date which was January 1, 2009, is present below. 32 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated Assets Note 12.31.09 01.01.09 12.31.09 01.01.09 Current assets Cash and cash equivalents 7 223,434 29,588 1,898,240 1,233,455 Marketable securities 8 619,895 42,118 2,345,529 742,549 Trade accounts receivable, net 9 1,464,736 308,294 2,140,701 1,378,046 Interest on shareholders' equity receivable 5 36,651 5 - - - Inventories 11 919,798 205,804 2,255,497 1,285,371 Biological assets 11 401,804 80,756 865,527 427,374 Recoverable taxes 13 256,994 337,231 745,591 576,337 Assets held for sale 12 2,003 2,241 47,891 5,770 Other financial assets 21 24,747 10,405 27,586 79,211 Other current assets 215,496 50,048 351,377 189,241 Total current assets 4,165,558 1,066,490 10,677,939 5,917,354 Non-current assets Marketable securities 8 - - 155 676,681 155 Trade accounts receivable, net 9 10,487 3,329 12,808 11,578 Credit notes 9 92,620 16,157 92,620 54,889 Recoverable taxes 13 431,118 111,021 653,074 147,490 Deferred income tax 14 427,919 253,190 2,426,412 550,834 Judicial deposits 15 61,321 26,293 135,885 56,093 Biological assets 11 153,454 29,850 391,192 158,846 Other current assets 28,825 18,637 149,167 30,540 Investments 16 9,106,983 2,708,645 17,200 1,028 Property, plant and equipment, net 17 2,891,185 601,943 8,874,186 2,747,792 Intangible assets 18 1,531,933 1,464,376 4,276,463 1,557,552 Total non-current assets 14,735,845 5,233,596 17,705,688 5,316,797 Total assets 18,901,403 6,300,086 28,383,627 11,234,151 33 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated Liabilities Note 12.31.09 01.01.09 12.31.09 01.01.09 Current liabilities Short-term debt 20 1,022,191 723,637 3,200,562 1,574,720 Debentures 20 - 2,089 - - 2,089 4,185 Trade accounts payable 19 976,430 340,535 1,905,368 1,083,385 Payroll and related charges 177,161 32,816 341,134 173,181 Tax payable 55,679 19,578 183,635 66,578 Interest on shareholders' equity 91,803 23,295 92,629 23,327 Management and employees profit sharing 25,931 10,358 75,445 17,893 Debts with related companies 28 4,794 58,552 - - - Other financial liabilities 21 86,969 7,410 87,088 146,712 Provision for tax, civil and labor 25 58,281 29,425 91,349 38,927 Other liabilities with related parties 28 392,470 - Other current liabilities 115,502 11,317 379,931 70,090 Total current liabilities 3,009,300 1,256,923 6,359,230 3,198,998 Non-current liabilities Long-term debt 20 1,964,978 879,023 5,853,459 3,719,692 Social and tax payable 5,450 8,121 5,951 20,056 Provision for tax, civil and labor 25 105,690 89,453 940,259 180,215 Deferred income tax 14 131,237 50,507 1,456,425 73,322 Other liabilities with related parties 28 557,184 - Employee benefit plan 24 105,962 84,225 249,728 84,225 Other non-current liabilities 30,664 7,193 522,916 32,306 Total non-current liabilities 2,901,165 1,118,522 9,028,738 4,109,816 Shareholders' equity 26 Capital 12,461,756 3,445,043 12,461,756 3,445,043 Capital reserves 62,767 - 62,767 - Profit reserves 727,688 731,527 727,688 731,527 Accumulated deficit (186,131) (212,985) (186,131) (212,985) Treasury shares (27,587) (815) (27,587) (815) Other comprehensive income (loss) (47,555) (38,129) (47,555) (38,129) Parent company shareholders' equity 12,990,938 3,924,641 12,990,938 3,924,641 Non-controlling interest - - - 4,721 696 Shareholders' equity 12,990,938 3,924,641 12,995,659 3,925,337 Total liabilities and shareholders'equity 18,901,403 6,300,086 28,383,627 11,234,151 34 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated 07.01.09 01.01.09 r 07.01.09 01.01.09 to to to to to to to to Note 09.30.09 09.30.09 09.30.09 09.30.09 Net sales 30 2,480,151 6,241,915 5,293,576 10,599,606 Cost of sales 35 (2,175,813) (5,443,295) (4,329,523) (8,653,207) Gross profit 304,338 798,620 964,053 1,946,399 Operating income (expenses) Sales 35 (311,760) (782,451) (830,731) (1,694,534) General and administrative 35 (29,978) (87,562) (60,202) (136,497) Other operating expenses 33 (58,511) (98,409) (83,472) (124,274) Equity interest in income of subsidiaries 17 197,044 (27,199) 1,696 1,696 Operating income (loss) 101,133 (197,001) (8,656) (7,210) Financial expenses 34 (276,769) (801,129) (143,947) (977,958) Financial income 34 352,288 1,110,318 366,686 1,267,945 Income before taxes and participation of non-controlling shareholders 176,652 112,188 214,083 282,777 Income and social contribution tax expense 14 - 1,402 (16,830) (39,447) (60,371) Deferred income and social contribution tax benefit (expense) 14 6,927 5,659 5,325 (126,166) Net income 184,981 101,017 179,961 96,240 Attributable to: BRF shareholders 184,981 101,017 184,981 101,017 Non-controlling shareholders - (5,020) (4,777) Weighted average shares outstanding at the end of the period (thousands) - basic 515,309,022 515,309,022 515,309,022 515,309,022 Earnings per share - basic 27 0.36 0.20 0.35 0.19 Weighted average shares outstanding at the end of the period (thousands) - diluted 516,729,516 516,729,516 516,729,516 516,729,516 Earnings per share - diluted 27 0.36 0.20 0.36 0.20 35 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated 07.01.09 01.01.09 07.01.09 01.01.09 to to to to to to to to 09.30.09 09.30.09 09.30.09 09.30.09 Net income 184,981 101,017 179,961 96,240 Gain (loss) in foreign currency translation adjustments (3,853) (8,002) (3,853) (8,002) Unrealized gain (loss) in available for sale marketable securities, net of income taxes (R$579) in 2010 and R$454 in 2009. 40 (1,361) 40 (1,361) Unrealized gains (loss) in cash flow hedge, net of income taxes (R$41.254) in 2010 and (R$1.340) in 2009. (1,262) 2,602 (1,262) 2,602 Actuarial loss, net of income taxes R$5.750 in 2010. - Net income (loss) recored directly in the shareholders' equity (5,075) (6,761) (5,075) (6,761) Comprehensive income 179,906 94,256 174,886 89,479 Attributable to: BRF shareholders 179,906 94,256 179,906 94,256 Non-controlling shareholders - (5,020) (4,777) 36 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Attributed to interest of controlling shareholders Capital reserve Profit reserves Other comprehensive income Capital Capital reserve Treasury shares Legal reserve Reserve for expansion Reserve for capital increases Accumulated foreign currency translation adjustments Available for sale marketable securities Actuarial gains (losses) Accumulated deficit Total sharehold ers' equity ( Parent Company) Non-controlling interest Total shareholders' equity (Consolidated) BALANCES AT JANUARY 1 st , 2009 - - Comprehensive income: Gain in foreign currency translation adjustments - 19,647 - - - 8,449 Unrealized loss in available for sale marketable securities - (1,245) - Unrealized loss in cash flow hedge - (4,738) - - - Actuarial gain (loss) - (23,090) - - Net income (loss) for the period - 123,015 (4,424) TOTAL COMPREHENSIVE INCOME - Capital increase 9,108,374 - Appropriation of income (loss): Interest on shareholders' equity - R$ 0.229985 per outstanding share at the end of the period - (100,000) - Legal reserve - - - 4,808 - (4,808) - - - Reserve for expansion - (8,647) - 8,647 - - - Valuation of shares - 62,767 - Cost of shares issuance (91,661) - Treasury shares - - (26,772) - BALANCES AT DECEMBER 31, 2009 Comprehensive income: Gain (loss) in foreign currency translation adjustments - (5,212) - - - 2,089 Unrealized gain in available for sale marketable securities - 1,737 - Unrealized gains in cash flow hedge - 80,083 - - - Actuarial gain - (11,162) (18,475) - Net income for the period - 443,948 1,341 TOTAL COMPREHENSIVE INCOME - Appropriation of income (loss): Interest on shareholders' equity - R$ 0.240524 per outstanding share at the end of the period - (53,200) - Share-based payments - 4,766 - Cost of shares issuance (1,285) - Treasury shares - - 26,848 - BALANCES AT DECEMBER 31, 2010 37 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated 07.01.09 01.01.09 07.01.09 01.01.09 to to to to to to to to 09.30.09 09.30.09 09.30.09 09.30.09 Operating activities: Net income for the period 184,981 101,017 184,981 101,017 Adjustments to reconcile net income to net cash provided by operating activities: Non-controlling shareholders - (38,195) (37,952) Depreciation, amortization and depletion 105,895 257,597 245,984 463,709 Equity interest in income of subsidiaries (197,044) 27,199 (1,696) (1,696) Loss in disposal of permanent assets (14,148) 52,228 (28,913) 21,092 Deferred income tax (3,351) (5,151) 6,816 136,316 Provision (reversal) for tax, civil and labor risks 28,022 11,781 36,255 13,279 Other provisions (reversals) (9,549) 40,033 (5,945) (6,886) Exchange rate variations and interest (139,584) (825,856) (265,310) (695,396) Changes in operating assets and liabilities: Investment in trading securities (4,554,680) (5,296,469) (4,684,927) (5,748,903) Redemption of trading securities 2,531,447 3,185,081 2,882,484 4,048,869 Investment in available for sale - (1,110,764) (1,110,764) Redemption of available for sale - 1,640,787 1,680,093 Other financial assets and liabilities (8,817) 7,173 (8,816) 270 Trade accounts receivable (85,315) 500,990 (349,537) (130,267) Inventories (135,841) (54,666) (183,960) (11,795) Trade accounts payable (50,183) (113,244) (151,403) (167,746) Payment of provisions for tax, civil and labor risks (6,313) (14,707) (6,472) (15,134) Interest paid (53,051) (157,212) (169,796) (320,081) Interest in shareholders' equity received - Payroll and related charges 1,082,163 668,227 235,127 54,194 Net cash provided by (used) operating activities (1,325,368) (1,615,979) (1,773,300) (1,727,781) - Investing activities: Investment in marketable securities - - - (109) - - - (109) Redemption in marketable securities - - 221 221 224 224 Other investments, net - (15,488) (15,488) Cash of merged company - - 75,224 - Additions to property, plant and equipment (114,934) (362,289) (153,100) (449,448) Additions to biological assets (45,769) (113,843) (86,996) (180,996) Proceeds from disposals of property, plant and equipement 35,553 44,689 36,595 61,264 Business acquisition, net of cash - 511,285 511,285 Additions to intangible - Net cash used in investing activities (124,929) (356,107) 292,520 (73,268) Financing activities: Proceeds from debt issuance 605,883 2,098,613 1,073,709 2,204,027 Repayment of debt (2,102,515) (2,997,497) (4,270,498) (5,380,840) Capital increase through issuance of shares - - 5,201,776 5,201,776 - - 5,201,776 5,201,776 Advance for future capital increases - - (2,260,000) (2,265,736) - - Interest on shareholders' equity paid - (24,783) (5) (24,788) Cost of shares issuance - Net cash (used in) provided by financing activities 1,445,144 2,012,373 2,004,982 2,000,175 Effect of exchange rate variation on cash and cash equivalents (3,542) (8,835) (40,088) (128,626) Net increase in cash (8,695) 31,452 484,114 70,500 Cash at the beginning of the period 69,735 29,588 819,841 1,233,455 Saldo de caixa e equivalentes de empresa incorporada - Cash at the end of the period 61,040 61,040 1,303,955 1,303,955 - Cash flow supplementary information - Cash paid during the year for: - - - 35 14,118 15,626 38 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Consolidated 07.01.09 01.01.09 07.01.09 01.01.09 to to to to to to to to 09.30.09 09.30.09 09.30.09 09.30.09 1 - REVENUE 2,858,269 7,147,463 6,048,954 12,202,042 Sales of goods and products 2,776,513 6,947,671 5,985,643 11,880,211 Other (expenses) income (10,886) (43,818) (72,776) (106,657) Revenue related to construction of own assets 96,707 256,430 142,158 445,269 Allowance for doubtful accounts reversal (provisions) (4,065) (12,820) (6,071) (16,781) 2 - RAW MATERIAL ACQUIRED FROM THIRD PARTIES (2,075,881) (5,268,624) (4,241,016) (8,725,384) Cost of goods and products sold (1,669,899) (4,164,880) (3,259,301) (6,597,719) Material, energy, services of third parties and others (412,360) (1,088,753) (987,784) (2,148,158) Reversal (provision) for losses in inventory 6,378 (14,991) 6,069 20,493 3 - GROSS VALUE ADDED (1-2) 782,388 1,878,839 1,807,938 3,476,658 4 - DEPRECIATION, AMORTIZATION AND DEPLETION (105,895) (257,889) (245,982) (463,568) 5 - NET VALUE ADDED (3-4) 676,493 1,620,950 1,561,956 3,013,090 6 - VALUE ADDED RECEIVED FROM THIRD PARTIES 505,383 1,039,868 368,448 1,270,019 Equity interest in income of subsidiaries 197,044 (27,199) 1,696 1,696 Financial income 352,288 1,110,318 366,686 1,267,945 Other operating income 29 (43,949) (43,251) 66 378 7 - ADDED VALUE TO BE DITRIBUTED (5+6) 1,181,876 2,660,818 1,930,404 4,283,109 8 - DISTRIBUTION OF VALUE ADDED: 1,181,876 2,660,818 1,930,404 4,283,109 Payroll 349,985 841,690 785,492 1,480,252 Salaries 943,420 # 286,065 686,264 1,844,214 # 648,838 1,214,699 Benefits 113,201 # 43,926 105,354 303,860 # 97,227 186,581 Government severance indemnity fund for employees - F.G.T.S 65,115 # 19,994 50,072 123,357 # 39,427 78,972 Taxes and contributions 353,517 871,090 794,645 1,660,400 Federal 178,699 449,122 468,765 1,031,060 State 174,111 418,793 323,240 623,229 Municipal 707 3,175 2,640 6,111 Capital remuneration from third parties 293,393 847,021 170,306 1,046,217 Interests 279,987 812,475 154,276 996,415 Rent 13,406 34,546 16,030 49,802 Shareholders 184,981 101,017 179,961 96,240 Interest on shareholders' equity - Retained earnings 184,981 101,017 184,981 101,017 Non-controlling interest - (5,020) (4,777) 39 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES 2. COMPANY’S OPERATIONS Founded in 1934, in the State of Santa Catarina, BRF – Brasil Foods S.A. (“BRF”), formerly known as Perdigão S.A., and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: Frozen whole chicken and chicken, turkey, pork and beef cuts; Ham products, sausages, bologna, frankfurters and other smoked products; Hamburgers, breaded meat products, kibes and meatballs; Lasagnas, pizzas, vegetables, cheese breads, pies and frozen pastries; Milk, dairy products and desserts; Juices, soy milk and soy juices; Margarine; and Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into two operating segments, domestic and foreign markets. Currently, the Company operates 44 meat processing plants, 15 milk and dairy products processing plants, 4 pasta processing plants, 1 dessert processing plant, 3 margarine processing plants and 1 soybean crushing plant, all of them located near to the Company’s raw material suppliers or to the main consumer centers. In the foreign market, the Company has subsidiaries in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore and United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, Venezuela, Uruguay, Chile and 1 cheese processing plant in Argentina. The wholly-owned subsidiary Plusfood Groep B.V. operates 2 meat processing plants located in the United Kingdom and The Netherlands. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities in which these companies are engaged to: 40 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Interest in subsidiaries : Subsidiary Main activity Country 09.30.10 12.31.09 01.01.09 Perdigão Agroindustrial S.A. (a) Industrialization and commercialization of products Brazil - - 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 10.00% 10.00% Sino dos Alpes Alimentos Ltda. Industrialization and commercialization of products Brazil 99.99% 99.99% 99.99% PDF Participações Ltda Holding Brazil 1.00% 1.00% 1.00% Sino dos Alpes Alimentos Ltda Industrialization and commercialization of products Brazil 0.01% 0.01% 0.01% Vip S.A. Emp.Part.Imobiliárias (b) Commercialization of ow ned real estate Brazil 100.00% 100.00% 100.00% Estab. Levino Zaccardi y Cia. S.A. Processing of dairy products Argentine 10.00% 10.00% 10.00% Avipal Nordeste S.A. (c) Raising of poultry for slaughtering Brazil - 100.00% 100.00% Avipal S.A. Construtora e Incorporadora (d) Construction and real estate marketing Brazil 100.00% 100.00% 100.00% Avipal Centro-oeste S.A. (d) Industrialization and commercialization of dairy products Brazil 100.00% 100.00% 100.00% Estab. Levino Zaccardi y Cia. S.A. Processing of dairy products Argentine 90.00% 90.00% 90.00% UP! Alimentos Ltda Industrialization and commercialization of products Brazil 50.00% 50.00% 50.00% Perdigão Trading S.A. (d) Holding Brazil 100.00% 100.00% 100.00% PSA Laboratório Veterinário Ltda Veterinary activities Brazil 12.00% 90.00% 90.00% PDF Participações Ltda Holding Brazil 99.00% 99.00% 99.00% Perdigão Export Ltd. (d) Import and export of products Cayman Island 100.00% 100.00% 100.00% Crossban Holdings GmbH Holding Áustria 100.00% 100.00% 100.00% Perdigão Europe Ltd (e) Import and export of products Portugal 100.00% 100.00% 100.00% Perdigão International Ltd Import and export of products Cayman Island 100.00% 100.00% 100.00% BFF International Ltd Unrestricted activities Cayman Island 100.00% 100.00% 100.00% Highline International (d) Unrestricted activities Cayman Island 100.00% 100.00% 100.00% Perdigão UK Ltd Marketing and logistics services United Kingdom 100.00% 100.00% 100.00% Plusfood Germany Import and export of products Germany 100.00% - - Perdigão France SARL Import and export of products France 100.00% 100.00% 100.00% Perdigão Holland B.V. Administrative services The Netherlands 100.00% 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% 100.00% Plusfood B.V. Import and export of products The Netherlands 100.00% 100.00% 100.00% Plusfood Constanta SRL (f) Meat processsing Italy - 100.00% 100.00% Plusfood Finance UK Ltd Financial fund-raising United Kingdom 100.00% 100.00% 100.00% Fribo Foods Ltd (g) Import and export of products United Kingdom - 100.00% 100.00% Plusfood Wrexham Ltd Importação e comercialização de produtos United Kingdom 100.00% - - Plusfood France SARL Import and export of products France 100.00% 100.00% 100.00% Plusfood Iberia SL Distribution of food products Spain 100.00% 100.00% 100.00% Plusfood Italy SRL Import and export of products Italy 67.00% 67.00% 67.00% BRF Brasil Foods Japan KK (h) Import and export of products Japan 100.00% 100.00% 100.00% Brasil Foods PTE Ltd. (i) Marketing and logistics services Singapore 100.00% 100.00% 100.00% Plusfood Hungary Trade and Service LLC. (j) Import and export of products Hungary 100.00% 100.00% 100.00% Plusfood UK Ltd Marketing and logistics services United Kingdom 100.00% 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (k) Holding Áustria 100.00% 100.00% 100.00% Xamol Consul. Serv. Ltda (d) Import and export of products Portugal 100.00% 100.00% 100.00% HFF Participações S.A. (c) Holding Brazil - 100.00% - Sadia S.A. (l) Industrialization and commercialization of products Brazil - 33.15% - Sadia S.A. Industrialization and commercialization of products Brazil 100.00% 66.85% - Sadia International Ltd. Import and export of products Cayman Island 100.00% 100.00% - Sadia Uruguay S.A. Import and export of products Uruguay 100.00% 100.00% - Sadia Chile S.A. Import and export of products Chile 60.00% 60.00% - Sadia Alimentos S.A. Import and export of products Argentine 95.00% 95.00% - Sadia U. K. Ltd. Commercialization of real estate and others United Kingdom 100.00% 100.00% - Concórdia Foods Ltd. Commercialization of real estate and others United Kingdom 100.00% 100.00% - Sadia Industrial Ltda. Industrialization and commercialization of commodities Brazil 100.00% 100.00% - Rezende Marketing e Comunicações Ltda. Advertising agency Brazil - 0.09% - Big Foods Ind. de Produtos Alimentícios Ltda. Manufacture of bakery products Brazil 100.00% 100.00% - Rezende Marketing e Comunicações Ltda. Advertising agency Brazil - 99.91% - Sadia Overseas Ltd. Financial fund-raising United Kingdom 100.00% 100.00% - Sadia GmbH Holding Austria 100.00% 100.00% - Wellax Food Logistics C.P.A.S.U. Lda. Import and export of products Portugal 100.00% 100.00% - Sadia Foods GmbH Import and export of products Germany 100.00% 100.00% - Qualy B. V. (k) Import and export of products The Netherlands 100.00% 100.00% - Sadia Japan KK. Import and export of products Japan 100.00% 100.00% - Badi Ltd. Import and export of products Arab Emirates 100.00% 80.00% - Al Wafi Importação e comercialização de produtos Saudi Arab 75.00% - - Baumhardt Comércio e Participações Ltda. Consulting Brazil 73.94% 73.94% - Excelsior Alimentos S.A. Slaughterhouse for pork Brazil 25.10% 25.10% - Excelsior Alimentos S.A. Slaughterhouse for pork Brazil 46.01% 46.01% - K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% - 41 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES (a) The wholly-owned subsidiary Perdigão Agroindustrial S.A. was merged into the Parent Company as of March 9, 2009; (b) The name of the wholly-owned subsidiary Avipal S.A. Alimentos was changed to Vip S.A. Empreendimentos e Participações Imobiliárias on January 4, 2010; (c) Wholly-owned subsidiaries merged into the Parent Company on March 31, 2010; (d) Dormant subsidiaries; (e) The name of the wholly-owned subsidiary Perdix International was changed to Perdigão Europe on March 18, 2009; (f) Disposal of ownership interest on March 31 , 2010; (g) The name of the wholly-owned subsidiary Plusfood Wrexham was changed to Fribo Foods Ltd. on April 1, 2009; (h) The name of the wholly-owned subsidiary Perdigão Nihon K.K. was changed to BRF - Brasil Foods Japan K.K. on November 1, 2010; (i) The name of the wholly-owned subsidiary Perdigão Asia PTE Ltd. was changed to BRF - Brasil Foods PTE Ltd. in August 2010; (j) The name of the wholly-owned subsidiary Plusfood Hungary Kft. was changed to Plusfood Hungary Trade and Service LLC; (k) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH owns 100 direct subsidiaries in Madeira Island, Portugal, with an investment of R$880, and the wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in the Netherlands, and the amount of this investment, as of September 30, 2010, is represented by a net capital deficiency of R$10,413, the purpose of these two subsidiaries is to operate in the European market to increase the Company’s share of this market, which is regulated by a system of poultry and turkey import quotas; and (l) Due to the merger of HFF on March 31, 2010, on this date Sadia became directly wholly-owned subsidiary of BRF-Brasil Foods S.A. Corporate restructuring The Company has been following its sustainable growth plan since mid 2005, which is based on the acquisition of various companies and start of new businesses. As a result of these acquisitions, the Company grew and diversified its businesses, increasing its market share in the poultry and pork markets and entering the dairy, margarine and beef markets. The companies acquired were: 42 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Company Activity Acquisition year Status Sadia Meat 2009 Wholly-owned subsidiary HFF Participações Holding 2009 Merged on 03.31.10 Eleva Alimentos Dairy/meat 2008 Merged on 04.30.08 Cotochés Dairy 2008 Merged on 12.31.08 Plusfood Meat 2008 Wholly-owned subsidiary Batávia S.A. Dairy 2006/2007 Merged on 12.31.08 Paraíso Agroindustrial Meat 2007 Merged on 08.01.07 Ava Comércio e Representação Margarines 2007 Merged on 08.01.07 Sino dos Alpes Meat 2007 Wholly-owned subsidiary Mary Loize Meat 2005 Merged on 12.31.08 Incubatório Paraíso Meat 2005 Merged on 07.03.06 Perdigão Agroindustrial Meat - Merged on 03.09.09 Within this growth process, the Company carried out comprehensive corporate and business restructuring actions, aimed at maintaining the sustainability of its businesses by streamlining its corporate structure, reducing operating, tax and finance costs, as well as by reorganizing its operating activities. As a result of the restructuring process the following changes occurred in the period of nine months ended on September 30, 2010: a) On February 26, 2010, the wholly-owned subsidiaries HFF Participações S.A. and Avipal Nordeste S.A. were merged into the BRF; b) On March 31, 2010, the interest in the wholly-owned subsidiary Plusfood Constanta SRL was for EUR 10 thousand. The Company has an advanced distribution system and uses 38 distribution centers, delivering its products to supermarkets, retail stores, wholesalers, food service stores and other institutional customers of the domestic market and exporting to more than 145 countries. The BRF has a large number of brands, the principal of which are: Batavo, Claybon, Chester®, Confiança, Delicata, Doriana, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, in addition to licensed brands such as Turma da Mônica. The main brands of the subsidiary Sadia are: Fiesta, Hot Pocket, Miss Daisy, Nuggets, Qualy, Rezende, Sadia, Speciale Sadia, Texas and Wilson. In April 2006, the Company’s shares were listed on the Novo Mercado corporate governance (“New Market of the São Paulo Stock Exchange”). The Extraordinary Shareholders' Meeting held on July 8, 2009 approved that the shares issued by the Company started to be traded on the São Paulo Securities, Futures and Commodities Exchange (“BM&FBOVESPA”) under the new ticker BRFS3 and on the New York Stock Exchange (“NYSE”) under the new ticker BRFS, which replaced the former tickers PRGA3 and PDA, respectively. 43 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES 3. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES Consolidation : includes the BRF’s financial statements and the financial statements of the direct and indirect subsidiaries where BRF has control. All transactions and balances between BRF and its subsidiaries have been eliminated upon consolidation, as well as the unrealized profits or losses arising from transactions between the Company and its subsidiaries, and the related charges and taxes. Non-controlling interest is presented separately. In the preparation of the consolidated quarterly information, the Company applied CVM Deliberation No. 534/08, which approved the technical pronouncement CPC 02, addressing the Effects of Changes in Foreign Exchange Rates and Translation of Financial Statements. Pursuant to this Resolution, the Company must apply the following criteria for the consolidation of foreign subsidiaries: · Functional currency : the quarterly information of each subsidiary included in the Company’s consolidated quarterly information are prepared using the currency of the main economic environment where it operates. The foreign subsidiaries adopt the real as their functional currency, except for the subsidiary Plusfood Groep B.V. and its subsidiaries, which adopted the Euro as their functional currency; · Investments : investments in affiliates are accounted for under the equity method. The quarterly information of foreign subsidiaries are translated into Brazilian Reais in accordance with their functional currency using the following criteria: Functional currency - Euro · Assets and liabilities are translated at the exchange rate at the end of the period. · Statement of income accounts are translated at the exchange rate obtained from the monthly average rate of each month. · The cumulative effects of gains or losses upon translation are directly recognized in the shareholders’ equity. 44 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Functional currency – Brazilian reais · Non-monetary assets and liabilities are translated at the historical rate of the transaction. · Monetary assets and liabilities are translated at the exchange rate effective at the end of the period. · Statement of income accounts are translated at the exchange rate obtained from the monthly average rate of each month. · The cumulative effects of gains or losses upon translation are directly recognized in the statement of income. Pursuant to CVM Instruction No. 608/09, the subsidiary Sadia consolidated the financial statements of a foreign investment fund named Concórdia Foreign Investment Fund Class A. Sadia is the sole unit holder of this fund (exclusive fund). This investment fund has the specific purpose of centralizing the portfolio of investments abroad, outsourcing administrative functions. The accounting practices have been consistently applied in all subsidiaries included in the consolidated quarterly information and are consistent with the practices adopted by the parent company. The quarterly information of the subsidiaries has been prepared for the same reporting date as the Parent Company. Business combinations : business combinations are accounted for using the acquisition method. The cost of an acquisition is the sum of the consideration transferred, valued based on the fair value at acquisition date, and the amount of any non-controlling interests in the acquiree. For each business combination, the Company recognizes any non-controlling interest in the acquiree either at fair value or at the non-controlling interest’s proportionate share of the acquiree’s net assets. Costs directly attributable to the acquisition must be accounted for as an expense when incurred. When acquiring a business, Management evaluate the assets acquired and the liabilities assumed in order to classify and allocate them pursuant to the terms of the agreement, economic circumstances and the conditions at acquisition date. 45 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Goodwill is initially measured as the excess of the consideration transferred over the fair value of the net assets acquired (net assets identified and liabilities assumed). If the consideration is lower than the fair value of the net assets acquired, the difference is recognized as a gain in the statement of income. After initial recognition, goodwill is measured at cost, net of any accumulated impairment losses. For purposes of impairment testing, the goodwill acquired in a business combination, as from the acquisition date, is allocated to each of the Company’s cash generating units expected to be benefit from the synergies of the combination, regardless of whether other assets or liabilities of the acquirer are attributed to these units. Segment information : an operating segment is a Company’s component that carries out business activities from which it can obtain revenues and incur expenses. The operating segments reflect how the Company’s management reviews financial information to make decisions and for which individual financial information is available. The Company’s management identified two segments operations for disclosure, the domestic and the foreign markets, which meet the quantitative and qualitative disclosure parameters. The segments identified for disclosure represent geographical sales areas, and, accordingly, information according to the characteristics of the products is also presented, based on their nature, as follows: meat and dairy, prepared and processed products. Products of other nature were grouped as ‘other’, since they do not meet the quantitative parameters, nor do they have qualitative importance to the periods presented. Cash and cash equivalents : includes cash on hand, bank deposits and highly liquid investments in fixed-income funds and/or securities with maturities, upon acquisition, of 90 days or less, which are readily convertible into known amounts of cash and subject to immaterial risk of change in value. The investments classified in this group, due to their nature, are measured at fair value through the statement of income. Financial instruments : Financial assets and liabilities are classified based on the purpose for which they were acquired, and their classification is determined at the initial recognition of the financial instruments. Financial assets and liabilities include: financial investments, loans, receivables, derivatives and other. Financial investments : are financial assets that comprise public and private fixed-income securities, and are classified and recorded based on the purpose for which they were acquired, in accordance with the following: 46 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES (a) Trading securities: acquired for sale or repurchase in the short term, are initially recorded at fair value plus its variations, with a corresponding entry directly recorded in the statement of income for the year within interest income or expense; (b) Held to maturity: when the Company has the intention and financial ability to hold the instrument to maturity, the investments are recorded at cost, plus interest, inflation adjustment and exchange rate changes, when applicable, and recognized in the statement of income when incurred, within interest income or expense; and (c) Available for sale: this category is for all the financial assets that are not classified any of the categories above, which are measured at fair value, with variations recorded in the shareholders’ equity within other comprehensive income, net of taxes. Interest, inflation adjustments and exchange rate changes, when applicable, are recognized in the statement of income when incurred within interest income or expense. Derivatives measured at fair value : these are derivatives actively traded on organized markets, and their fair value is determined based on the amounts quoted on the market at the quarterly information date. These financial instruments are designated at initial recognition, classified as other financial assets and/or liabilities, with a corresponding entry in the statement of income within “Finance income or costs” or “Cash flow hedge”, which are recorded in equity net of taxes. Hedge transactions : derivatives used to hedge exposures to risks or change the characteristics of financial assets and liabilities, unrecognized firm commitments, highly probable transactions or net investments in transactions abroad, and which: (i) are highly correlated as regards changes in their fair value in relation to the fair value of the hedged item, both at inception and throughout the life of the contract (effectiveness from 80% to 125%); (ii) are supported by documents that identify the transaction, the hedged risk, the risk management process and the methodology used to assess effectiveness; and (iii) are considered as effective in the mitigation of the risk associated with the hedged exposure. The accounting follows CVM Deliberation No. 604/09, which allows the application of the hedge accounting methodology with the effects of measurement at fair value recognized in equity and their realization in the statement of income under a caption corresponding to the hedged item. The Company elected to apply this methodology to its hedge transactions that meet the criteria described above. 47 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Loans and receivables : these are financial assets with fixed or determinable payments which are not quoted on an active market. Such assets are initially recognized at fair value plus any attributable transaction costs. After initial recognition, loans and receivables are measured at amortized cost under the effective interest rate method, less any impairment losses. Adjustment to present value : the Company and its subsidiaries measure the adjustment to present value of outstanding balances of trade receivables, other rights, trade payables, social obligations and other long-term obligations. The Company adopts the weighted average of the cost of funding on the domestic and foreign markets to determine the adjustment to present value to the assets and liabilities previously mentioned, which corresponds to 6.33% p.a. (6.13% p.a. as of December 31, 2009). The subsidiary Sadia calculated and recorded the adjustment to present value of trade receivables based on the rate used in each transaction, which corresponds to 4.5% per month, and for trade payables it used 100% of the interbank certificate of deposit (“CDI”) that on June 30, 2010, corresponded to 9.25% p.a. Trade receivables and other receivables : are recorded at the invoiced amount and adjusted to present value, when applicable, net of estimated losses on doubtful receivables. The Company adopts procedures and analyses to establish credit limits and generally does not require collateral from customers. In the event of default, collection attempts are made, which includes direct contact with customers and collection through third parties. Should these efforts not prove successful, court measures are considered and the notes are reclassified to non-current at the same time an estimated loss on doubtful receivables is recorded. Inventories : are stated at average cost, not exceeding market value or net realizable value. The cost of finished products includes raw materials, labor, cost of production, transport and storage, all of which are related to making the products ready for sale. Provisions for obsolescence, adjustments to net realizable value, impaired items and slow-moving inventories are recorded when necessary. Production losses are recorded and are an integral part of the production cost of the respective month, whereas, unusual losses, if any, are recorded directly as an expense for the period. 48 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Biological assets : pursuant to CVM Deliberation No. 596/09, agricultural activity is the management of the biological transformation of biological assets (living animals and/or plants) for sale, into agricultural produce, or additional biological assets. The Company classifies living poultry and pigs as biological assets. The Company recognizes biological assets when it controls these assets as a result of a past event and it is probable that future economic benefits associated with these assets will flow to the Company and fair value can be reliably estimated. Pursuant to CVM Deliberation No. 596/09, biological assets should be measured at fair value less selling expenses at the time they are initially recognized and at the end of each accrual period, except for cases in which fair value cannot be reliably estimated. In Management’s opinion, the fair value of biological assets is substantially represented by cost, mainly due to the short life cycle of the animals and the fact that a significant share of the profits from our products arises from the manufacturing process rather than from the obtaining of fresh meat (raw material/ slaughter readiness). This opinion is supported by a fair value appraisal report prepared by an independent expert, which calculated an negligible difference between the two methodologies. As a consequence, Management continued to record biological assets at cost. Assets held for sale : the assets included in this subgroup are those identified as unusable by the Company and whose sale has been authorized by Management; accordingly, there is a firm commitment to find a purchaser and conclude the sale are readily available at a reasonable price and unlikely changes in the sell plan . These assets are measured at carrying amount or fair value, whichever is lower, net of selling costs and are not depreciated or amortized. Property, plant and equipment : stated at cost of acquisition or construction, less accumulated depreciation and impairment losses, when applicable. The costs of capitalized borrowings are recorded as an integral part of construction in progress, pursuant to CVM Deliberation No. 577/09. Depreciation is recognized based on the estimated economic useful life of each asset on the straight-line basis. The estimated useful life, residual values and depreciation methods are annually reviewed and the effects of any changes in estimates are accounted for prospectively. Land is not depreciated. 49 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES CVM Deliberation No. 527/07 requires an analysis of the recoverability of all the items included in this subgroup whenever there is an indication of impairment, since no item should remain recorded at an amount that exceeds realizable value, either by sale or use. The Company performed a recoverability test in the last quarter of each fiscal year. In the quarter Management has not identified any impairment events that could require an anticipation of impairment analysis. Gains and losses on disposals are calculated by comparing the sales value with the residual book value and recognized in the income statement. Intangibles : are identifiable nonphysical assets, under the Company’s control and which generate future economic benefits. Intangible assets acquired are measured at cost at the time they are initially recognized. The cost of intangible assets acquired in a business combination corresponds to the fair value at acquisition date. After initial recognition, intangible assets are stated at cost less accumulated amortization and impairment losses, when applicable. Internally-generated intangible assets, excluding development costs, are not capitalized and expenditure is recognized in the statement of income for the period in which it was incurred. The useful life of intangible assets is assessed as finite or indefinite. Intangible assets with a finite life are amortized over the economic useful life and reviewed for impairment whenever there is an indication of a reduction in the economic value of the asset. The amortization period and method for an intangible asset with a finite useful life are reviewed at least at the end of each fiscal year. The amortization of intangible assets with a finite useful life is recognized in the statement of income as an expense consistently with the use of the intangible asset. Intangible assets with an indefinite useful life are not amortized, but are annually tested for impairment on an individual basis or at the cash generating unit level. The Company records in intangible assets goodwill balance. 50 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Goodwill recoverability was tested in the last quarter of each fiscal year. During the quarter Management has not identified any events that could require the anticipation of the impairment analysis. Income taxes and social contributions: in Brazil, these comprise Income Tax (IRPJ) and Social Contribution (CSLL), which are monthly calculated on taxable income, at the rate of 15% plus a 10% surtax for IRPJ and of 9% for CSLL, considering the offset of tax loss carryforwards, up to the limit of 30% of taxable income. The income from foreign subsidiaries is subject to taxation in their home countries, pursuant to the local tax rates and standards. Deferred taxes represent credits and debits on IRPJ and CSLL tax losses, as well as temporary differences between the tax basis and the carrying amount. Deferred income tax and social contribution assets and liabilities are classified as non-current, as required by CVM Deliberation No. 595/09; when it is probable that these credits will not be used in the future, a provision is established for non-recovery of deferred taxes. Deferred tax assets and liabilities are offset if a legally enforceable right exists to set off current tax assets against current tax liabilities and they relate to income taxes levied by the same tax authority on the same taxable entity. In the consolidated financial statements, the Company’s tax assets and liabilities can be offset against the tax assets and liabilities of the subsidiaries if, and only if, these entities have a legally enforceable right to make or receive a single net payment and intend to make or receive this net payment, or recover the assets and settle the liabilities simultaneously; therefore, for presentation purposes, the balances of tax assets and tax liabilities are being disclosed separately. Accounts payable and trade accounts payable : are initially recognized at fair value and subsequently increased, if applicable, with the accrued charges, monetary and exchange variations incurred until the closing dates of the quarterly information. Provision for tax, civil and labor risks and contingent liabilities : provisions are established when the Company has a present obligation (legal or not formalized) as a result of a past event, it is probable that an outflow of resources will be required to settle the obligation and the amount of the obligation can be reliably estimated. The Company is a party to various lawsuits and administrative proceedings. 51 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES The assessment of the likelihood of an unfavorable outcome in these lawsuits and proceedings includes the analysis of the evidence available, the hierarchy of the laws, available former court decisions, as well as the most recent court decisions and their importance to the Brazilian legal system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to reflect changes in the circumstances, such as the applicable statute of limitation, conclusions of tax inspections or additional exposures identified based on new matters or court decisions. A contingent liability recognized in a business combination is initially measured at fair value and subsequently measured at the higher of: · the amount that would be recognized in accordance with the accounting policy for the provisions above (CVM Deliberation No. 594/09); or · the amount initially recognized less, if appropriate, cumulative amortization recognized in accordance with the revenue recognition policy (CVM Deliberation No. 597/09). As a result of the business combination with Sadia, the Company recognized contingent liabilities related to tax, civil and labor matters, as described in notes 6 and 25. Costs incurred with disposal of assets are accrued based on the present value of the costs expected to settle the obligation using estimated cash flows, and are recognized as an integral part of the corresponding asset, or as a production cost, when incurred. Leases : lease transactions in which the risks and rewards of ownership are substantially transferred are classified as finance leases. When there is no significant transfer of the risks and rewards of ownership, lease transactions are classified as operating leases. Finance lease agreements are recognized in property, plant and equipment and in liabilities at the lower of the present value of the minimum mandatory installments of the agreement and the fair value of the asset, including, when applicable, the initial direct costs incurred in the transaction. The amounts recorded in property, plant and equipment are depreciated and the underlying interest is recorded in the statement of income in accordance with the term of the lease agreement. Operating lease agreements are recognized as expenses throughout the lease agreement term. 52 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Share based payment : the Company provides share based payment for its executives, which are settled with Company shares. The Company adopts the provisions of CVM Deliberation No. 562/08, recognizing as an expense, on the straight-line basis, the fair value of the options granted, over the length of service required by the plan, with a corresponding entry to equity and/or liabilities. The fair value of the options is updated on a quarterly basis, in accordance with the assumptions available on the market. Actuarial assets and liabilities on employee benefits : The Company and its subsidiaries recognize actuarial assets and liabilities related to employee benefits (medical plan, fine F.G.T.S. and compensation for termination and retirement) in accordance with the criteria provided for in CVM Deliberation No. 600/09. Actuarial gains and losses are recognized in other operating income based on the actuarial report. The contributions made by the sponsors are recognized as an expense for the period. The plan assets are the disposal of the Company’s creditors and cannot be directly paid to the Company. Fair value is based on information on the market price and, in the case of quoted securities, on the purchase price disclosed. The value of any defined benefit asset recognized is restricted to the sum of any past service costs not yet recognized and the fair value of any economic benefit available in the form of reductions in the plan’s future employer contributions. Capital : common shares are classified as equity. Additional costs directly attributable to issue of shares are recognized as a deduction from equity, after any tax effects. Repurchase of shares (treasury shares) : when the capital recognized as equity is repurchased, the amount of compensation paid, which includes directly attributable costs, net of any tax effects, is recognized as a deduction from equity. The repurchased shares are classified as treasury shares and are presented as a deduction from total equity. When treasury shares are subsequently sold or reissued, the value received is recognized as an increase in shareholders' equity and surplus or deficit arising is transferred to retained earnings . Earnings per share : basic earnings per share is calculated by dividing the profit attributable to equity holders of the company by the weighted average number of ordinary shares in issue during the year. Diluted earnings per share are calculated by dividing the profit attributable to the holders of ordinary shares of the parent company by the weighted average number of ordinary shares in issue during the year, plus the weighted average number of ordinary shares that would be issued on conversion of all potentially dilutive potential ordinary shares. 53 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Determination of income : results from operations are recorded on the accrual basis. Revenues : are recognized when the ownership and risks inherent to the product are substantially transferred to the customer, when the sales price is fixed and determinable, when there is evidence of a sales contract and when collection is reasonably assured. Revenues are not recognized when there is substantial uncertainty as to their realization. Revenue is presented net of taxes, returns, rebates and discounts in the consolidated financial statements and also net of eliminations of sales between BRF and its subsidiaries. In addition, the Company and its subsidiaries have incentive programs and sales discounts, which are accounted for as deductions from sales or selling expenses, based on their nature. These programs include discounts to customers for a good sales performance based on volumes and marketing actions carried out at the sales points. Employee and management profit sharing: employees are entitled to profit sharing based on certain targets agreed upon on an annual basis, whereas managers are entitled to profit sharing based on the provisions of the by-laws. Profit sharing is proposed by the Board of Directors and approved by the stockholders. The profit sharing amount is recognized in the statement of income for the period in which the targets are attained. Research and development : expenditures on research activities, undertaken with the opportunity to gain knowledge and understanding of science or technology, are recognized in income as incurred. Development activities are amend at producing new or significantly improved plans or projects. The development costs are capitalized only if development costs can be reliably measured, if the product or process is technically and commercially viable if the future economic benefits are probable, and if the Company has the intention and the resources to complete the development and use or sell the asset. The expenditures capitalized include the cost of materials, labor, manufacturing costs that are directly attributable to preparing the asset for its intended use, other development expenditures are recognized in income as incurred. 54 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The capitalized development expenditures are measured at cost less accumulated amortization and loss on the impairment. Financial revenues : include interest earnings on amounts invested (including available for sale financial assets), dividend income (except for dividends received from equity investees evaluated by the Company), gains on disposal of available for sale financial assets, changes in fair value of financial assets measured at fair value through income and gains on hedging instruments that are recognized in income. Interest income is recognized in earnings through the effective interest method. The dividend income is recognized in the statement of income on the date that the Company's right to receive payment is established. The distributions received from investees that are recorded under equity reduce the value of the investment . Subsidies and tax incentives: the Company has Value-added Tax on Sales and Services (ICMS) benefits for investments mainly granted by the governments of the states of Santa Catarina, Goiás, Pernambuco, Mato Grosso, São Paulo, Minas Gerais, Bahia and the Federal District. These tax incentives are directly linked to the operation of production units, creation of jobs and social and economic development in the respective states, and are directly recorded in the statement of income. If the tax incentives generate future obligations, these obligations are recognized at their initial fair value and recorded in the statement of income as fulfilled, with a corresponding entry to the tax benefits received. The subsidiary Sadia received as a donation a plot of land located in the state of Pernambuco, whose fair value as of September 30, 2010 and December 31, 2009 is R$4,066. The donation is conditioned on the construction of a production unit, which will create jobs and contribute to the economic and social development of the region. In compliance with CVM Deliberation No. 555/08, the fair value of the land, obtained through appraisals carried out by real estate agencies in the region, was recognized in PP&E with a corresponding entry to long-term obligations. The value of the land will be recognized in the statement of income as the production unit is depreciated. Dividends and interest on capital : the proposal for payment of dividends and interest on capital made by the Company’s Management which is within the portion equivalent to the mandatory minimum dividend is recorded in current liabilities, for it is regarded as a legal obligation provided for in the by-laws, the dividends that exceed the mandatory minimum dividend, declared by Management before the end of the accounting period covered by the financial statements, not yet approved by the stockholders, is recorded as additional dividend proposed in shareholders’ equity. 55 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES For quarterly information presentation purposes, interest on capital is stated as an allocation of income directly in equity, when applicable. Translation of foreign-currency denominated assets and liabilities: As mentioned in item 3.1 above, the balances of assets and liabilities of foreign subsidiaries are translated into Brazilian Reais using the exchange rates in effect at the balance sheet date and statement of income accounts are translated at the monthly rates in effect. The exchange rates in Brazilian Reais in effect at the date of the balance sheets translated were as follows: Final rate 09.30.09 12.31.09 01.01.09 U.S. Dollar (US$) 1.7781 1.7412 2.3370 Euro (€) 2.6011 2.5073 3.2382 Pound (£) 2.8422 2.8241 3.4151 Average rates U.S. Dollar (US$) 1.8198 1.9935 1.8375 Euro (€) 2.6525 2.7631 2.6698 Pound (£) 2.9692 3.1092 3.3308 Accounting judgments, estimates and assumptions : As mentioned in note 1, in the process of applying the Company’s accounting policies, Management made the following judgments which have a material impact on the amounts recognized in the quarterly information: · impairment of non-financial assets; · share-based payment transactions; · loss on the reduction of recoverable value of taxes; · retirement benefits; · measurement at fair value of items related to business combinations; · fair value of financial instruments; · provision for tax, civil and labor risks; · estimated losses on doubtful receivables; · biological assets; and · useful lives of property, plant and equipment. 56 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The Company reviews estimates and underlying assumptions used in its accounting estimates at least on a quarterly basis. Revisions to accounting estimates are recognized in the quarterly information in the period in which the estimates are revised. Statement of added value : the Company prepared statements of value added (DVA) and consolidated in accordance with CVM Deliberation No. 557/08, which are submitted as part of the quarterly information in accordance with BR GAAP. It represents for IFRS additional financial information. 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, foreign exchange rates and commodity prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Financial Risk Management Policy (“Risk Policy”) under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. The Company has policies and procedures for the administration of such exposures and can use hedging instruments, provided they are approved by the Board of Directors, to reduce the impacts of these risks. Such policies and procedures include the monitoring of the levels of exposure to each market risk and its measurement, including an analysis based on the accounting exposure and forecast of future cash flows, besides setting limits for decision making. All the instruments used by the Company are aimed at: (i) protection of the foreign exchange exposure of its debt and cash flow; (ii) exposure of interest rates; and (iii) exposure to price variation of certain commodities. The Board of Directors plays a crucial role in the financial risk management structure as responsible for approval of the Risk Policy prepared by the Financial Risk Management Committee and for the supervision of the performance of this policy, verifying if the established limits are being respected. Moreover, the Board of Directors defines the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders. The Board of Executive Officers is in charge of the evaluation of the Company’s positioning for each risk identified, according to the guidelines enacted by the Board of Directors. In addition, it is responsible for the approval of: (i) the action plans defined for the alignment of risks with the defined tolerance; (ii) the performance indicators to be used in risk management; (iii) the overall limits; and (iv) the evaluation of suggestions for improvements in the policy. 57 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The Financial Risk Management Committee is in charge of the execution of the Risk Policy. It is this committee that supervises the risk management process, plans and verifies the impact of the decisions implemented, evaluates and approves hedging alternatives, monitors and keeps track of the levels of exposure and the fulfillment of the policy, keeps track of the performance of hedging operations through reports and evaluates the scenarios to be applied in the operations, in the cash flow and in the indebtedness of the Company, in conformity with the established policy. In the Risk Policy the Company determines the strategies to be adopted, and the Management contracts hedging instruments that are approved within the delegation of authority levels. The Board of Directors, Board of Executive Officers and Financial Risk Committee have different levels of authority where each one acts within the limits pre-established in this Policy. The Policy does not authorize the Company to contract leveraged transactions in derivative markets, and determines that individual hedge operations (notional) must be limited to 2.5% of the Company’s shareholders’ equity. The inclusion and updating of transactions are recorded in the Company’s operating systems, with proper segregation of duties in the reconciliations with the counterparties, with validation by the back-office and daily monitoring by the financial area. Given the objective of utilizing hedging transactions to mitigate the risks and the uncertainties to which the Company is exposed, the results obtained in the three and nine month period ended on September 30, 2010 met the established objectives. As allowed by CVM Deliberation No. 604/09, the Company applies hedge accounting rules to its derivative instruments classified as cash flow hedge, as determined in its Risk Policy. The cash flow hedge consists of hedging exposure against variability of the cash flow that (i) is attributable to a particular risk associated with a recognized asset or liability, or (ii) a highly probable predicted transaction, and (iii) could affect profit and loss. One of the purposes of the Risk Policy is to determine parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, exposed to foreign exchange rate, and commodity price variation. The finance department is responsible for the fulfillment of the Risk Policy. 58 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Interest rate risk management The interest rate risk is the risk of the Company suffering economic losses due to adverse changes in the interest rates, which may be caused by factors related to economic crises and/or alteration of monetary policy in the domestic and foreign market, etc. This exposure refers mainly to changes in the market interest rates that affect Company liabilities and assets indexed by the LIBOR, TJLP (long-term interest rate), UMBNDES (monetary unit of the Brazilian Development Bank) or CDI (interbank deposit certificate) rate, besides possible derivative transactions involving fixed rate positions against one of the above mentioned indexes that could give rise to unrealized and/or realized losses originated by the determination of the fair market value (mark to market). The Company’s Risk Policy does not restrict exposure to the different interest rates and does not establish limits between fixed and floating rates either. The primary objectives of the Risk Policy are to minimize the costs of debt service and optimize income from applications and investments. The Company continually monitors market interest rates, aiming to evaluate the potential need to enter in contracts to serve as hedge against the volatility of these rates. These transactions are basically characterized by changing from floating rate to fixed rate. Such transactions were designated by the Company as cash flow hedge. The Company seeks to maintain a stable correlation between its current and non-current term indebtedness, maintaining a higher portion in the non-current term. Moreover, the Company had fixed and floating rates indebtedness which reduces the risk exposure. The Company’s indebtedness is essentially tied to the LIBOR, fixed coupon (“R$ and USD”), TJLP and UMBNDES rates. In the event of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is also applicable to the TJLP. With regards to the Company's cash and equivalents, the main index is the CDI for investments in the domestic market and fixed coupon (“USD”) for investments in the foreign market. In the event of a CDI increase, impacts become favorable, while in the event of a CDI decrease, results become unfavorable. 59 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The table below summarizes the changes in the interest rates and the impacts for the Company. Interest fixed rate risk Interest floating rate risk Index Exposure Variation Impact Index Exposure Variation Impact CDI Cash and cash equivalents + - CDI Cash and cash equivalents + + CDI Cash and cash equivalents - + CDI Cash and cash equivalents - - CDI Liabilities + + CDI Liabilities + - CDI Liabilities - - CDI Liabilities - + LIBOR/Cupom USD Cash and cash equivalents + - TJLP Liabilities + - LIBOR/Cupom USD Cash and cash equivalents - + TJLP Liabilities - + LIBOR/Cupom USD Liabilities + + LIBOR Liabilities + - LIBOR/Cupom USD Liabilities - - LIBOR Liabilities - + The results obtained in relation to the objectives proposed by the Company concerning exposure to interest rates were attained in the three and nine month period ended on September 30, 2010. Foreign exchange risk management Foreign exchange risk is the risk of fluctuations of foreign currency exchange rates causing the Company to incur unexpected losses, leading to a reduction of the values of assets or an increase of the amounts of obligations. The main exposures, to which the Company is subject, as regards foreign exchange variations, refer to the fluctuation of the U.S. Dollar and also of the Euro and of the British Pound in relation to the Brazilian Real. The aim of the Company’s Risk Policy is the prevention from excessive exposure to the risks of foreign exchange variations by balancing its assets not denominated in Brazilian Reais against its obligations also not denominated in Brazilian reais, thus protecting the Company’s balance sheet. For this purpose, the Company can make use of over-the-counter transactions (swaps) and transactions on the futures exchange. The subsidiary Sadia does not have outstanding derivative contracts as of September 30, 2010. Breakdown of the balances of exposure in foreign currency Foreign currency denominated assets and liabilities are shown as follows: 60 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 01.01.09 12.31.09 01.01.09 Cash and cash equivalents and marketable securities 185,052 11,010 2,234,194 1,205,219 Trade accounts receivable - third parties 35,577 27,788 666,310 708,491 Accounts receivable from subsidiaries 717,925 1,238 - - - Swap agreements - (78,803) (24,000) - (78,803) 826,450 Dollar futures agreements 122,751 - 122,751 327,529 Forward Contracts (NDF) (a) - - - (211,268) - Loans and financing (1,309,416) (1,078,902) (4,484,361) (4,072,604) Pre-payment exports designated as hedge accounting - Other operating assets and liabilities, net (b) (979,784) (743,638) (5,091) 154,732 (1,306,698) (1,806,504) (1,756,268) (850,183) Foreign exchange exposure in R$ (1,306,698) (1,806,504) (1,756,268) (850,183) Foreign exchange exposure in US$ (750,458) (773,001) (1,008,654) (363,792) (a) Offshore non-deliverable forwards (“NDFs”) not designated as hedge accounting, impacting financial result and not shareholders' equity. (b) Basically refers to the acquisition of inventories and suppliers. The Company's total foreign exchange exposure is US$370,379 and is within the limit established by the Risk Policy. Moreover, the Company’s Risk Policy aims to protect the operating revenues and costs that involve operations resulting from the business activity, such as estimates of exports and purchases of raw materials. For this purpose, the Company uses hedge instruments, approved in the Risk Policy, focused mainly on the protection of its foreign currency denominated projected cash flow. On September 30, 2010, the Company had non-deliverable forward (“NDF”) operations in the amount of US$390,000, and export prepayments (“PPEs”) in the amount of US$491.691 designated as hedge accounting (unrealized financial income/expenses impacting shareholders’ equity and affecting the statement of income when realized). According to the deliberation of Financial Risk Management Committee and the Board of Directors, during the first quarter of 2010 the Company has started to sell Euro and Pound in future markets with the objective to protect its cash flow. On September 30, 2010 the Company had the position of EUR 163,000 and GBP 38,000. With the intention of performing active management and following the Risk Policy, the Company performs daily monitoring, through reports issued by the financial area and validated by the back-office area, on cash flow needs and foreign exchange exposure. 61 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Breakdown of the balances of derivative financial instruments The consolidated positions of outstanding derivatives on September 30, 2010; December 31, 2009 and January 1, 2009 are as follows: BR GAAP and IFRS C o nso lidated 09.30.10 Reference Subject to value M arket Instrument hedge M aturity R eceivable P ayable (no tio nal) value (1) From 10/2010 to NDF Exchange rate 08/2011 R$ (Pre - 10.46%) US$ (E.R.) 643,796 63,147 From 10/2010 to NDF Exchange rate 08/ 2011 R$ (Pre - 10.38%) EUR (E.R.) 376,595 2,718 From 10/2010 to NDF Exchange rate 08/2011 R$ (Pre - 10.75%) GBP (E.R.) 51,821 4,140 From 10/2010 to NDF Exchange rate 02/2010 R$ (Pre - 9.20%) US$ (E.R.) 84,851 5,289 NDF Exchange rate 12/2010 US$ (EV) + 1.67% EUR (E.R.) 80,864 (455) Swap Exchange rate 07/2013 US$ (EV) + 7% R$ (76% of CDI) 56,112 (53) From 07/2011to Swap Exchange rate 12/2013 US$ (EV) + LIBOR 3M + 3.83% 97.50% of CDI 330,750 (45,155) From 07/2010 to Swap Interest rate 08/2013 US$ (EV) + LIBOR 3M + 0.50% US$ (E.R.) + 3.96% 83,575 (4,489) Swap Interest rate 05/2012 US$ (EV) + LIBOR 3M + 3.85% US$ (E.R.) + 5.78% 62,787 (1,017) From 07/2010 to Swap Interest rate 08/2013 US$ (EV) + LIBOR 6M + 0.80% US$ (E.R.) + 3.77% 838,762 (24,586) Swap Interest rate 11/2012 US$ (EV) + LIBOR 12M + 0.71% US$ (E.R.) + 3.70% 198,025 (10,228) Options Exchange rate 11/2010 - R$ 16,942 360 Future contract Exchange rate 11/2010 US$ (EV) R$ 131,068 (986) From 10/2010 to Future contract Live cattle 12/2010 R$ - 39,636 (262) 62 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP and IFRS C o nso lidated 12 .31.09 Reference Subject to value Market Instrument hedge Maturity R eceivable Payable (notional) value (1) NDF Exchange rate 06/2010 R$ 8.39% p.a. US$ 786,667 20,918 NDF Exchange rate 06/2010 R$ 6% p.a. US$ 211,268 2,721 From 01/2010 to Swap Exchange rate 07/2013 US$ + 7% 76% of CDI 56,112 279 Swap Exchange rate 09/2011 118.5% of CDI US$ + 83% CDI 86,144 2,465 Swap Exchange rate 12/2011 US$ + LIBOR 3M + 3.83% 97.83% of CDI 330,750 (51,190) Swap Interest rate 08/2012 US$ + LIBOR 3M + 1.76% US$ + 4.74% 146,362 (4,712) Swap Interest rate 08/2013 US$ + LIBOR 6M + 0.70% US$ + 3.77% 838,762 (24,741) Swap Interest rate 12/2012 US$ + LIBOR 12M + 0.71% US$ + 3.69% 198,025 (5,262) Future contract Exchange rate 02/2010 US$ R$ 122,751 20 BR GAAP and IFRS C o nso lidated 01.01.09 Reference Subject to value Market Instrument hedge Maturity R eceivable Payable (notional) value (1) Swap Interest rate 07/2009 9.31%p.a. 93.72% of CDI 11,944 (52) Swap Exchange rate From 01/2009 to 09/2009 US$ + 4.75% 100% of CDI 613,802 60,530 Swap Exchange rate 02/2009 16.09% p.a. US$ 8,364 (2,871) Swap Exchange rate From 07/2009 to 12/2011 US$ + 7% 76% CDI 56,112 5,691 Swap Exchange rate From 03/2009 to 09/2011 118.5% CDI US$ + 83% CDI 86,144 (19,084) Swap Exchange rate From 04/2009 to 01/2013 US$ + LIBOR 6M + 3.61% 96.67% CDI 215,495 (31,573) Swap Interest rate From 02/2009 to 08/2013 US$ 4.08 % US$ (LIBOR) + 0.62% 554,152 (34,976) Swap Exchange rate From 01/2009 to 02/2009 US$ US$ 51,147 7,682 NDF Exchange rate From 01/2009 to 06/2009 15.31% p.a. US$ 382,881 (37,431) NDF Exchange rate From 02/2008 to 03/2009 13.52% p.a. Euro 26,649 (5,310) Future contract Exchange rate 02/2009 US$ R$ 327,529 (10,107) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. The Company contracted swap operations, NDF and futures contracts with the objective of minimizing the effects of the changes in the exchange rates and for protection against the interest rate variations. 63 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Management understands that the results obtained with these derivative operations are in full compliance with the Risk Policy adopted by the Company. Gains and losses of derivative financial instruments for hedge The amounts of realized and unrealized gains and losses of financial instruments recorded in the year affected the Company’s net income in the accounts of financial income or expenses as well as shareholders’ equity, as shown below: BR GAAP Parent company Shareholders' equity Statement of income 12.31.09 01.01.09 09.30.09 Derivatives intended for protection Exchange risks (27,529) - - Interest rate risk (34,714) (7,202) - (62,243) (7,202) - Derivatives intended for financial results Interest rate risk - Exchange risks - - - 2,355 Market risk of live cattle - 2,355 (62,243) (7,202) 2,355 BR GAAP and IFRS Consolidated Shareholders' equity Statement of income 12.31.09 01.01.09 09.30.09 Derivatives intended for protection Exchange risks (27,529) - - Interest rate risk (34,714) (57,771) - (62,243) (57,771) - Derivatives intended for financial results Interest rate risk - Exchange risks - - 1,594 2,355 Market risk of live cattle - 1,594 2,355 (62,243) (56,177) 2,355 64 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Breakdown of the balances of financial instruments by category – except derivatives: BR GAAP Parent company 09.30.10 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - - - 27 - 27 Credits Notes - Trade accounts receivable - Fair value Marketable securities - - - Liabilities Amortized cost Loans and financing Local currency - Foreign currency - 27 BR GAAP Parent company 12.31.09 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - - - 27 - 27 Credits Notes 1,475,223 - 1,475,223 Trade accounts receivable 126,087 - 126,087 Fair value - Marketable securities - 1,991 617,877 - - 619,868 Liabilities Amortized cost Loans and financing Local currency - (1,677,753) (1,677,753) Foreign currency - (1,309,416) (1,309,416) Debentures - (2,089) (2,089) 1,601,310 1,991 617,877 27 (2,989,258) (768,053) 65 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP Parent company 01.01.09 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - - - 263 - 263 Credits Notes 311,623 - 311,623 Trade accounts receivable 43,054 - 43,054 Fair value - Marketable securities - - 42,010 - - 42,010 Liabilities Amortized cost Loans and financing in local currency - (523,758) (523,758) Loans and financing in foreign currency - (1,078,902) (1,078,902) 354,677 - 42,010 263 (1,602,660) (1,205,710) BR GAAP and IFRS Consolidated 09.30.10 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - Credits Notes - Trade accounts receivable - Fair value Marketable securities - - - Liabilities Amortized cost Loans and financing Local currency - Foreign currency - 66 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP and IFRS Consolidated 12.31.09 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - - - 223,511 - 223,511 Credits Notes 2,153,509 - 2,153,509 Trade accounts receivable 125,837 - 125,837 Fair value Marketable securities - 543,717 2,254,982 - - 2,798,699 Liabilities Amortized cost Loans and financing in local currency - (4,569,660) (4,569,660) Loans and financing in foreign currency - (4,484,361) (4,484,361) Debentures - (2,089) (2,089) 2,279,346 543,717 2,254,982 223,511 (9,056,110) (3,754,554) BR GAAP and IFRS Consolidated 01.01.09 Loans and Available Trading Held to Financial receivables for sale securities maturity Liabilities Total Assets Amortized cost Marketable securities - - - 263 - 263 Credits Notes 1,389,624 - 1,389,624 Trade accounts receivable 103,635 - 103,635 Fair value Marketable securities - 82,297 660,144 - - 742,441 Liabilities Amortized cost Loans and financing Local currency - (1,221,808) (1,221,808) Foreign currency - (4,072,604) (4,072,604) Debentures - (4,185) (4,185) 1,493,259 82,297 660,144 263 (5,298,597) (3,062,634) Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues The Company executed the formal designation of its operations for hedge accounting treatment for the derivative financial instruments to protect cash flows and export revenues, documenting: (i) the relationship of the hedge, (ii) the objective and risk management strategy of the Company in executing the hedge, (iii) the identification of the financial instrument, (iv) the hedge object or transaction, (v) the nature of the risk to be hedged, (vi) the description of the hedge relationship, (vii) the demonstration of correlation between the hedge transaction and the hedge object, when applicable, and (viii) prospective demonstration of the effectiveness of the hedge. 67 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Hedged items for which Company designates hedge accounting are highly probable and present almost a perfect combination with the hedge transaction in terms of effectiveness. In other words the consolidated statement of income and comprehensive income reflect matching results consistent with initial coverage intention documented in the Risk Policy. The Company applies hedge accounting for option contracts derivatives only for its intrinsic value and record the respective time value as financial income or expense. If Real is devalued and the option is not exercised, related losses of time value are recorded as financial expense. The impacts referring to the interest swap positions are shown below: BR GAAP and IFRS Parent company and Consolidated Balance (contract curve) Balance (MTM) Hedge instrument Hedged object Protected risk Maturity date Asset Liability Asset Liability Sw ap contract of US$65,000 (assets Libor 6 months +1.75%/ liabilities 4.22%) Debt of US$65,000 interest of Libor 6 months + overlibor 1.75% Libor post x fixed rate 07.25.12 389,236 671,261 219,142 (220,947) Swap contract of US$75,000 (assets Libor 6 months/ liabilities 4.06%) Debt of US$75,000 interest of Libor 6 months + overlibor 0.9% Libor post x fixed rate 07.22.13 108,249 687,845 372,709 (378,701) Swap contract of US$30,000 (assets Libor 6 months +0.8%/ liabilities 4.31%) Debt of US$30,000 interest of Libor 6 months + overlibor 0.8% Libor post x fixed rate 08.23.13 42,007 139,955 198,940 (201,594) Sw ap contract of US$20,000 (assets Libor 6 months +0.8%/ liabilities 4.36%) Debt of US$20,000 interest of Libor 6 months + overlibor 0.8% Libor post x fixed rate 07.19.13 79,699 238,016 132,950 (134,737) Sw ap contract of US$10,000 (assets Libor 3 months +0.5%/ liabilities 3.96%) Debt of US$10,000 interest of Libor 3 months + overlibor 0.5% Libor post x fixed rate 08.20.12 16,711 78,272 132,953 (133,851) Sw ap contract of US$20,000 (assets Libor 3 months +0.5%/ liabilities 3.96%) Debt of US$20,000 interest of Libor 3 months + overlibor 0.5% Libor post x fixed rate 08.15.12 37,938 171,453 266,010 (267,804) Sw ap contract of US$20,000 (assets Libor 3 months +0.5%/ liabilities 3.96%) Debt of US$20,000 interest of Libor 3 months + overlibor 0.5% Libor post x fixed rate 08.10.12 44,600 193,817 266,094 (267,891) Sw ap contract of US$20,000 (assets Libor 6 months / liabilities 3.82%) Debt of US$20,000 interest of Libor 6 months + overlibor 1.45% Libor post x fixed rate 03.20.13 4,911 39,550 99,490 (101,013) Sw ap contract of US$30,000 (assets Libor 6 months / liabilities 3.79%) Debt of US$30,000 interest of Libor 6 months + overlibor 1.45% Libor post x fixed rate 02.13.13 25,263 187,280 149,495 (151,735) Sw ap contract of US$25,000 (assets Libor 6 months +1.65%/ liabilities 4.15%) Debt of US$25,000 interest of Libor 6 months + overlibor 1.65% Libor post x fixed rate 05.10.13 356,347 624,972 167,648 (169,042) Sw ap constract of US$50,000 (assets Libor 6 months +0.6%/ liabilities 2.98%) Debt of US$50,000 interest of Libor 6 months + overlibor 0.60% Libor post x fixed rate 12.19.12 244,681 546,944 414,307 (417,375) Sw ap constract of US$50,000 (assets Libor 6 months +0.6%/ liabilities 2.99%) Debt of US$50,000 interest of Libor 6 months + overlibor 0.60% Libor post x fixed rate 11.26.12 334,672 738,742 415,064 (418,194) Sw ap constract of US$50,000 (assets Libor 6 months +1.55%/ liabilities 3.55%) Debt of US$50,000 interest of Libor 6 months + overlibor 1.55% Libor post x fixed rate 07.02.12 398,445 614,806 168,670 (169,663) Sw ap contract of US$50,000 (assets Libor 12 months +0.71%/ Liabilities 3.57%) Debt of US$50,000 interest of Libor 12 months + overlibor 0.71% Libor post x fixed rate 11.19.12 1,220,943 2,536,924 251,508 (256,321) Sw ap contract of US$50,000 (assets Libor 12 months +0.71%/ Liabilities 3.82%) Debt of US$50,000 interest of Libor 12 months + overlibor 0.71% Libor post x fixed rate 11.26.12 1,197,411 2,651,658 251,412 (256,827) Sw ap contract of US$35,000 (assets 7% p.a. Liabilities 76% CDI) Debt of US$35,000 interest of 7% p.a. (USD) Cupom X CDI 07.15.13 899,338 (926,940) 12,183 (12,235) Sw ap contract of US$50,000 (assets Libor 3 months +2.50%/ Liabilities 92.5% CDI) Debt of US$50,000 interest of Libor 3 months + overlibor 2.50% 10.01.13 656,587 (2,274,557) 6,221 (19,723) Swap contract of US$100,000 (assets Libor 3 months + overlibor 4.50% / liabilities 100%CDI ) Debt of US$100,000 interest of Libor 3 months + overlibor 1.00%+Bail of 4.5% p.a. Libor X CDI 12.23.13 157,786 (471,236) 20,032 (51,686) 68 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The impacts referring to the NDF positions are shown below: Consolidated NDF R$ x USD R$ x EUR R$ x GBP Maturities Curve MTM Notional Average US$ Curve MTM Notional Average EUR Curve MTM Notional Average GBP October 2010 13,659 13,832 75,000 1.8820 1,476 1,550 25,000 2.3766 929 978 7,000 2.8075 November 2010 11,505 12,012 60,000 1.9080 1,783 2,029 21,000 2.4224 611 669 5,500 2.8034 December 2010 10,148 10,644 55,000 1.9152 (540) (145) 23,000 2.3341 436 543 5,500 2.7993 January 2011 8,127 8,759 50,000 1.9107 (498) (151) 20,000 2.3489 315 385 4,000 2.8173 February 2011 5,342 5,718 35,000 1.9119 (124) 118 15,000 2.3800 348 384 3,000 2.8654 March 2011 3,829 4,187 30,000 1.8987 (859) (488) 14,000 2.3474 184 256 3,000 2.8419 April 2011 3,254 3,649 30,000 1.8942 (563) (237) 12,000 2.3785 150 180 2,500 2.8464 May 2011 2,305 2,449 20,000 1.9079 (381) (4) 12,000 2.4140 191 250 2,500 2.8957 June 2011 1,079 1,286 15,000 1.8830 (133) 8 7,000 2.4337 184 234 2,000 2.9352 July 2011 417 469 5,000 1.9061 (54) 164 7,000 2.4752 178 209 1,500 2.9792 August 2011 144 140 5,000 1.8470 (358) (127) 7,000 2.4463 49 52 1,500 2.8867 (1) Mark to market For the put options, the Company designates only their intrinsic value as a hedge instrument (hedge accounting), opting to recognize the time value in the financial result (statement of income). If the hedge is not effective and the option is lost due to devaluation of the Brazilian Reais, the losses related to the time value of the options will be registered in the financial result. The time value of an option can be calculated by the difference between the fair value of the option on the measurement date (quotation of the option that represents the fair value of premium) and the intrinsic value of the option on the measurement date. When the quotation of the option is not available in an active market, the fair value will be based on an option pricing model (Black-Scholes or Binomial). This type of foreign exchange hedge using the put option consists of designating the variation of the intrinsic value of the put option only in the case of appreciation of the Brazilian Reais (“one-sided risk”). 69 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES The impacts referring to the PUT positions are shown below: BR GAAP and IFRS Consolidated PUT R$ x USD Maturities Curve MTM Notional USD Average October 2010 149 148 5,000 1.7240 November 2010 229 212 5,000 1.7400 The derivative financial instruments that do not meet the criteria required by CVM Deliberation No. 604/09 were not accounted for in accordance with the hedge accounting method and were recorded on the balance sheet at their fair value with its changes recorded in the statement of income. On June 1, 2010 the Company determined derivative instruments (pre-export facilities) as exchange rate coverage with quotation of 1.8255 Real per Dollar (Central Bank average rate of daily exchange rates at this date). As authorized by CVM Deliberation No. 604/09, the Company uses the exchange rates variation of pre-export finance facilities contracts as a coverage instrument with the objective to protect the exchange rate risk applied to highly probable futures sales in foreign currency (U.S. Dollars). The Company adopts the effectiveness test retrospectively in comparison to the exchange rate variation arising from the pre-export finance facilities contracts (fair value variation of the coverage instrument) measured through the variation of the exchange rate, with fair value variation of the highly probable future sales (fair value variation of the coverage instrument), which are measured through the exchange rate variation (spot-to-spot rate method). The position of the pre-export facilities designated as hedge accounting as of September 30, 2010, are as follows: BR GAAP and IFRS Consolidated Hedge Subject to Type of risk instrument hedge hedged Maturity Notional (US$) MTM From 10/2010 PPEs Sales ME US$ (E.R. ) to 08/2013 491,619 863,283 70 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the pertinent accounting pronouncements that define fair value, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Specifically as regards disclosure, the Company applies hierarchy requirements set out in CVM Deliberation No. 604/09, which involves the following aspects: · Definition of the fair value as the price that should be received in the sale of an asset or paid in the transfer of a liability in a regular transaction between market players on the measurement date,; · Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. Valuation on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s market assumptions. These two types of input create the hierarchy of fair value presented below: · Level 1 - Prices quoted for identical instruments in active markets; · Level 2 - Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; · Level 3 - Instruments whose significant inputs are non-observable . Management understands that due to the short-term cycle, balances of cash and cash equivalents, accounts receivable and accounts payable are close to their fair value recognition. In relation to loans and credit facilities the book value is close to the fair value in a major portion of the total gross debt. That is justified by floating BNDES interest rates credit lines (TJLP) and floating trade finance interest rates loans (LIBOR, CDI). Company is subject to differences between book value and fair value only in Capital Markets transactions (Bond). On September 30, 2010, fair value negative adjustment for Bond BRFSBZ amounted to R$124,459. 71 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The comparison between book value and fair value of financial assets and liabilities is presented below: 4.6.1 Comparison between accounting value and fair value of financial instruments BR GAAP Parent company 12.31.09 01.01.09 Book value Fair value Book value Fair value Book value Fair value Cash and cash equivalents 223,434 223,434 29,588 29,588 Marketable securities: Available for sales 1,991 1,991 - - Trading securities 617,877 617,877 42,010 42,010 Held to maturity 27 27 27 27 263 263 Trade accounts receivables, net 1,475,223 1,475,223 311,623 311,623 Short and long term debt (2,987,169) (2,987,169) (1,602,660) (1,602,660) Trade accounts payable (976,430) (976,430) (340,535) (340,535) Other financial assets 24,747 24,747 10,405 10,405 Other financial liabilities (86,969) (86,969) (7,410) (7,410) (1,707,269) (1,707,269) (1,556,716) (1,556,716) BR GAAP and IFRS Consolidated 12.31.09 01.01.09 Book value Fair value Book value Fair value Book value Fair value Cash and cash equivalents 1,898,240 1,898,240 1,233,455 1,233,455 Marketable securities: Available for sales 543,717 543,717 82,297 82,297 Trading securities 2,254,982 2,254,982 660,144 660,144 Held to maturity 223,511 235,792 263 263 Trade accounts receivables, net 2,153,509 2,153,509 1,389,624 1,389,624 Short and long term debt (9,054,021) (9,070,582) (5,294,412) (5,294,412) Trade accounts payable (1,905,368) (1,905,368) (1,083,385) (1,083,385) Other financial assets 27,586 27,586 79,211 79,211 Other financial liabilities (87,088) (87,088) (146,712) (146,712) (3,944,932) (3,949,212) (3,079,515) (3,079,515) 4.6.2 Fair value valuation hierarchy The table below presents the financial assets and liabilities of the parent company and of the consolidated balance sheet, and the general classification of these instruments according with the valuation hierarchy. 72 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets: Available for sale Shares (a) - - Held for trading: Bank deposit certificates (b) - - Financial treasury bills (a) - Other financial assets Derivatives designated as hedge (c) - - Total assets - Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - - Derivatives not designated as hedge (c) - - Total liabilities - - BR GAAP Parent company 12.31.09 Level 1 Level 2 Level 3 Total Assets Financial assets: Available for sale Shares (a) 1,991 - - 1,991 Held for trading: Bank deposit certificates (b) - 517,487 - 517,487 Financial treasury bills (a) 100,390 - - 100,390 Other financial assets Derivatives designated as hedge (c) - 24,727 - 24,727 Derivatives not designated as hedge (c) - 20 - 20 Total assets 102,381 542,234 - 644,615 Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - (86,969) - (86,969) Total liabilities - (86,969) - (86,969) 73 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP Parent company 01.01.09 Level 1 Level 2 Level 3 Total Assets Financial assets: Held for trading: Bank deposit certificates (b) - 42,010 - 42,010 Other financial assets Derivatives designated as hedge (c) - 10,405 - 10,405 Total assets - 52,415 - 52,415 Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - (7,410) - (7,410) Total liabilities - (7,410) - (7,410) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets: Available for sale Bank deposit certificates (b) - - Brazilian foreign debt securities (a) - - Exclusive investment funds (b) - - Investment funds (a) - - Shares (a) - - Held for trading: Bank deposit certificates (b) - - Other financial assets Derivatives designated as hedge (c) - - Derivatives not designated as hedge (c) - - - Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - - Derivatives not designated as hedge (c) - 74 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP and IFRS Consolidated 12.31.09 Level 1 Level 2 Level 3 Total Assets Financial assets: Available for sale Bank deposit certificates (b) - 64,482 - 64,482 Brazilian foreign debt securities (a) 59,077 - - 59,077 Exclusive investment funds (a) - 51,413 - 51,413 Investment funds (a) 151,664 - - 151,664 Shares (a) 1,991 - - 1,991 Held for trading Bank deposit certificates (b) - 2,154,592 - 2,154,592 Financial treasury bills (a) 100,390 - - 100,390 Other financial assets Derivatives designated as hedge (c) - 24,727 - 24,727 Derivatives not designated as hedge (c) - 2,859 - 2,859 Total assets 313,122 2,298,073 - 2,611,195 Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - (86,969) - (86,969) Derivatives not designated as hedge (c) - (119) - (119) - (87,088) - (87,088) Consolidated 01.01.09 Level 1 Level 2 Level 3 Total Assets Financial assets: Available for sale Brazilian foreign debt securities (a) 82,297 - - 82,297 Held for trading: Bank deposit certificates (b) - 660,144 - 660,144 Other financial assets Derivatives designated as hedge (c) - 68,516 - 68,516 Derivatives not designated as hedge (c) - 10,695 - 10,695 82,297 739,355 - 821,652 Liabilities Financial liabilities: Other financial liabilities Derivatives designated as hedge (c) - (136,605) - (136,605) Derivatives not designated as hedge (c) - (10,107) - (10,107) - (146,712) - (146,712) 75 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES We present below a description of the valuation methodologies used by the Company for financial instruments measured at fair value: (a) Investments in financial assets in the categories of Brazilian foreign debt securities, national treasury certificates, financial treasury notes, financial investment fund and shares are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market. (b) Investments in financial assets in the categories of CDB (“Bank Deposit Certificates”), and repurchase agreements backed by debentures are classified at Level 2, since the method of valuation at fair value occurs through the price quotation of similar financial instruments in non-active markets. (c) Derivatives are valued through existing pricing models very well accepted by financial market based on public market inputs such as interest rate forecasts, volatility factors and foreign currency rates. We classify these instruments at level 2 of the valuation hierarchy. Such instruments include swaps, NDFs and options. The valuation model used by the Company for derivatives considers its own performance risk. Although during 2009, there has been a deterioration of the global credit market, without a full recovery, management believes that there is a low risk of non-performance as of September 30, 2010. Credit management The Company is potentially subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. The Company limits its risk associated with these financial instruments, allocating them to financial institutions selected by the criteria of rating and percentage of maximum concentration by counterparties. The credit risk concentration of accounts receivable is minimized due to the diversification of the customer portfolio and concession of credit to customers with sound financial and operational conditions. The Company does not normally require collateral for credit sales, yet it has a contracted credit insurance policy for specific markets. The wholly-owned subsidiary Sadia’s financial assets can only be allocated to the counterparts with the minimum rating classification of “investment grade” and within predetermined limits approved by the Risk, Credit and Financing Management Committee. The maximum net exposure per financial institution (financial assets less financial liabilities) cannot be higher than 10% of the financial institution equity or the Company’s equity, whichever is smaller. 76 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES . Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow performance. The Company has identified market risk factors which are linked to future cash flow and may jeopardize its liquidity. It also calculates the Cash Flow at Risk (“CFAR”) on a twelve-month basis targeting to verify possible cash flow forecast deviations. The Company established a minimum amount of cash and cash equivalents to be considered based on the average monthly turnover and EBITDA figures, among other aspects. Derivatives transactions may demand payment of cyclical variations (deposit margins). Currently, the Company holds only BM&F operations with daily variations. The control of variations is conducted through the Value at Risk (“VAR”) methodology, which measures with statistical accuracy of the potential probable maximum variation to be paid on a 1 to 21-day interval, with the purpose of monitoring if the amount is within the limits established in the policy. With regards to the investments, the Company presents conservative allocation principles focusing on liquidity, diversification (avoiding counterparty concentration) and profitability. The Company’s also considers its refinancing risks. The current leverage profile and debt maturity schedule allow the Company to maintain a satisfactory level of refinancing risks given the credit and capital markets environment and the Company’s operating performance, given the internal targets, the majority of the Company’s financial debt is allocated in the long term. On September 30, 2010, the long term debt portion accounted for 73.82% of total debt, presenting an average term of higher than 3 years. The table below summarizes the commitments and contractual obligations that may impact Company’s liquidity as of September 30, 2010: 77 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES Parent company Book Cash flow Up to 3 After 5 value contracted months years Non derivatives financial liabilities Loans and financing 2,255,673 2,422,782 193,062 875,838 930,262 321,551 50,913 51,155 Trade accounts payable 985,897 985,897 985,897 - Capital lease 8,140 8,792 1,347 4,328 2,273 627 109 108 Operational lease - 130,695 12,065 35,712 30,610 24,629 16,240 11,439 Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 84,511 101,812 10,690 43,407 34,175 13,540 - - Currency derivatives (NDF) 70,005 92,822 42,999 49,823 - Derivativos cambiais ( Opções ) 360 140 140 - Not designated as hedge accounting Derivativos cambiais ( NDF ) - Currency derivatives (Future) 986 986 986 - Interest rate derivatives 1,016 1,445 203 837 405 - - - Derivativos de commodities 262 262 262 - BR GAAP and IFRS Consolidated Book Cash flow Up to 3 After 5 value contracted months years Non derivatives financial liabilities Loans and financing 5,636,950 6,880,871 364,338 2,759,337 2,223,889 741,495 239,418 552,393 Bonds BRF 1,267,544 2,145,810 - 92,122 92,122 92,122 92,122 1,777,322 Bonds Sadia 433,742 585,039 14,898 27,091 27,091 27,091 27,091 461,777 Trade accounts payable 1,915,780 1,915,780 1,915,780 - Capital lease 8,140 8,792 1,347 4,328 2,273 627 217 - Operational lease - 666,586 115,678 303,203 195,390 24,636 27,679 - Derivatives financial liabilities Designated as hedge accounting Interest rate derivatives 84,511 101,812 10,690 43,407 34,175 13,540 - - Currency derivatives (NDF) 70,005 92,822 42,999 49,823 - Currency derivatives (options) 360 140 140 - Not designated as hedge accounting Currency derivatives (NDF) 4,834 9,721 7,276 2,445 - Currency derivatives (Future) 986 986 986 - Interest rate derivatives 1,016 1,445 203 837 405 - - - Commodities derivatives 262 262 262 - Commodity price risk management In the normal course of its operations, the Company purchases commodities, mainly corn, soymeal and live hog, which are some of the individual components of production cost. Corn and soymeal prices are subject to volatility resulting from weather conditions, crop yield, transportation costs, storage costs, agricultural policy of the government, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, among other aspects. 78 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to diminish the impact of a price increase of these raw materials, with the possibility of using derivative instruments or inventory management for this purpose. Currently the management of inventory levels is used exclusively as a hedging instrument. The subsidiary Sadia maintains its strategy of risk management, working mainly using physical controls, which includes the purchase of grains at fixed prices and at prices to be fixed in conjunction with future contracts of commodities (grains). The Company has a Committee of Commodities and Risk Management, comprising of the Chairman, financial executives and operational executives with the purpose to discuss and to deliberate on the strategies and the positioning of the Company in relation to the diverse factors of risk that impact in the operational results. Currently, the Company decided to protect live cattle exposure directly related to different types of business in the scope of cattle division. The following types are included: (i) cattle forward purchase, (ii) containment of own cattle, (iii) containment contract of cattle with partnership, and (iv) spot purchase of cattle which aims to guarantee the slaughtering scale of cattle in the fallow. The Company uses future contracts of purchase and sale of cattle (BM&F – the reference price is from São Paulo) to protect the risks arising from different types of contracts. The Company controls the exposure of the basis risk (difference of prices among the places were animals are trade in Brazil) during the hedge strategy implementation. The live cattle derivative position (BM&F) is subjected to daily adjustments and, must be considered in the calculation of the Company’s Value at Risk (“VAR”). The contracts are accounted for its fair value in the statement of income as financial income or expense, whenever is their maturity date. The Company held a position sold in BM&F of 1,288 future contracts as of September 30, 2010. 79 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES Sensitivity analysis chart The Company has loans, payables and receivables in foreign currency, and in order to mitigate the risks incurred through foreign exchange exposure it contracts derivative financial instruments. The Company understands that the present interest rate fluctuations do not significantly affect its financial result since it opted to change to fixed rate a considerable part of its floating interest rates debts by using derivative transactions (interest rates swaps). Company designates such derivatives as hedge accounting and therefore adopts special accounting treatment proving the prospective and retrospective effectiveness of the hedge transaction. Five scenarios are considered for the next twelve-month period in the table below, considering the percentage variations of the quotes of parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds, whereas the most likely scenario is that adopted by the Company. The remaining scenarios are based on quoted prices from the Brazilian Central Bank as of September 30, 2010. Parity - Brazilian Reais x U.S. Dollar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF ( hedge accounting) Devaluation of R$ 78,578 142,957 239,527 (82,372) (243,321) Options - currencies Devaluation of R$ (281) 1,792 4,333 (281) (281) Export pre - payment Devaluation of R$ 64,550 147,840 272,775 (143,676) (351,901) Exports Appreciation of R$ (91,100) (173,710) (297,058) 114,480 320,060 Net effect Statement of income Shareholders' equity 52,027 119,159 219,857 (115,803) (283,633) Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF EUR Devaluation of R$ 11,912 49,572 106,061 (82,237) (176,385) Exports Appreciation of R$ (11,912) (49,572) (106,061) 82,237 176,385 Net effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF GBP Devaluation of R$ 6,730 16,846 32,018 (18,558) (43,846) Exports Appreciation of R$ (6,730) (16,846) (32,018) 18,558 43,846 Net effect - Statement of income - Shareholders' equity - 80 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES 5. SEGMENT INFORMATION The operating segments are reported consistently with the management reports provided to the chief operating decision makers (Board of Directors and Officers) for purposes of appraising the performance of each segment and allocating resources. The reportable segments identified primarily observe the division by geographical region of sales of the Company, as: domestic and foreign market. In turn, these segments are subdivided according to the nature of the products whose characteristics are described below: · Fresh (in natura): involves the production and trade of whole birds and poultry cuts as well as pork and beef cuts. · Elaborated and processed: involves the production and trade of processed poultry, pork and beef derivative foods, margarines and soy vegetarian products. · Dairy: involves the production and trade of pasteurized and UHT milk as well as milk derivatives, including flavored milk, yogurts, fruit juices, soy-based beverages, cheeses and desserts. · Others: involves the production and trade of animal feed, soymeal and refined soy flour. The net sales for each one of the reportable operating segments are presented below: Consolidated 09.30.09 Net sales - domestic market: In natura products 619,284 Processed products 2,869,252 Dairy products 1,644,480 Other 952,225 6,085,241 Net sales - foreign market: In natura products 3,664,954 Processed products 787,302 Dairy products 16,152 Other 45,957 4,514,365 10,599,606 81 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES The operating results before financial income (expenses) and others for each one of the reportable operating segments are presented below: Consolidated 09.30.09 Operating income (loss) Domestic market 194,341 Foreign market (7,210) No customer was individually responsible for more than 5% of the total revenue earned in the year ended September 30, 2010. Net export revenue by region is presented below: Consolidated 09.30.09 Export net income per region: Europe 949,277 Far East 870,527 Middle East 1,441,644 Eurasia (including Russia) 521,307 America / Africa / Other 731,610 4,514,365 The goodwill originating from the expectation of future profitability, as well as the intangible assets with indefinite useful life (trademarks and patents), were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit), and the allocation is presented below: BR GAAP and IFRS Consolidated Domestic market Foreign market Total 12.31.09 01.01.09 12.31.09 01.01.09 12.31.09 01.01.09 Goodwill due to expectation of future profitability 1,896,442 1,070,724 938,327 475,008 2,834,769 1,545,732 Trademarks 1,065,478 - 190,522 - 1,256,000 - Patents 1,900 - 1,900 - 2,963,820 1,070,724 1,128,849 475,008 4,092,669 1,545,732 Information referring to the total assets by reportable segments is not being presented, as it does not compose the set of information made available to the Company’s Management, which make investment decisions on a consolidated basis. 82 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES 6. BUSINESS COMBINATION As permitted by CVM Deliberation No. 610/09 and mentioned in explanatory note 1, the Company adopted the exemption pertaining to the merger opting not to re-measure the mergers that took place before January 1, 2009. Business Combination - Sadia On July 8, 2009, the shareholders of BRF approved in a special meeting of shareholders the merger of all 226,395,405 shares issued by HFF Participações S.A. (former parent company of Sadia) based on the economic value in the amount of R$1,482,890, through the exchange of 37,637,557 new shares of common stock, registered, in book-entry format and without par value, issued by BRF, for the issue price of thirty-nine Brazilian Reais and forty centavos (R$39.40) per share. On August 18, 2009, the merger of Sadia’s common and preferred shares was approved by BRF shareholders, at an extraordinary shareholders’ general meeting, excluding shares indirectly owned by the Company, through the issuance of 25,904,595 common shares and 420,650,712 preferred shares issued by Sadia, according to its economic value, in the amount of R$2,335,484, through the issuance of 59,390,963 new common registered shares, with no par value issued by BRF, for thirty-nine Brazilian Reais and thirty-two cents (R$39,32) per share. On the date hereof, Sadia became a wholly-owned subsidiary of BRF. The schedule below shows the assessment of the cost of acquisition determined in accordance with CVM Deliberation No. 580/09: Number of shares exchanged on July 8, 2009 37,637,557 Number of shares exchanged on August 18, 2009 59,390,963 Total stock Quoted BRF stock (lots of 1,000) on July 8, 2009 40 Cost of acquisition at fair value 3,881,141 Net assets acquired at fair value (2,587,323) Goodwill based on expectation of future profitability The costs related to the transaction are represented by commissions, fees of counsel and auditors, among others, and amount to R$44,002, included in the results for the year ended on December 31, 2009 in the item of other operating results. 83 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The identifiable assets acquired and liabilities assumed that were acknowledged on the date of acquisition and the corresponding fair value, on the date of acquisition, are presented below: Adjustment Net assets CVM Net assets acquired Deliberation acquired at fair No.580/09 value Cash equivalents 1,759,726 - 1,759,726 Trade accounts receivable and other receivables 609,823 - 609,823 Inventories 1,192,981 897 (a) 1,193,878 Biological assets 465,630 - 465,630 Others 546,625 - 546,625 Total current assets Long-term assets 1,421,216 1,155,771 (g) 2,576,987 Biological assets 221,449 - 221,449 Investments 14,716 - 14,716 Property, plant and equipment 4,034,701 2,057,092 (b) 6,091,793 Intangible 58,589 1,393,000 (c) 1,451,589 Total non-current assets Total assets Loans and financing 4,425,116 (34,530) (d) 4,390,586 Trade accounts payable 889,313 - 889,313 Taxes and contribution 80,026 - 80,026 Dividends payable 830 - 830 Provisions 286,323 139,170 (e) 425,493 Others 391,731 - 391,731 Total current liabilities Loans and financing 3,503,567 - 3,503,567 Provisions 337,187 630,258 (f) 967,445 Others 286,392 1,409,510 (g) 1,695,902 Total non-current liabilities Shareholders’ equity 124,971 2,462,352 (h) 2,587,323 Total liabilities (a) Refers to the adjustment to the fair value of the inventories realized in full in year 2009 in the amount of R$897; (b) Refers to the adjustment to the fair value of the fixed assets according to an appraisal report prepared by an external expert, which is being realized by its economic useful life (see note 17). The accumulated depreciation of the fair value on September 30, 2010 corresponds to approximately R$72,555 (R$32,871 on December 31, 2009); (c) Refers to the fair value of the brands whose useful lives are indefinite and to the fair value of assets of definite useful life, such as relationship with suppliers and patents. The realization of the fair value occurs by means of rates that vary from 25% to 48% p.a. The accumulated amortization of the fair value of the intangibles with definite useful life on September 30, 2010 corresponds to approximately R$70,380 (R$28,152 on December 31, 2009); 84 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES (d) Refers to the adjustment to the fair value of the loans and financing realized according to their maturity dates. The accumulated realization on September 30, 2010 corresponds to approximately R$3,657 of expense (R$1,332 of revenue on December 31, 2009); (e) Refers to the fair value of the guarantees and accommodation papers granted by Sadia and deferred revenue related to the sale of employee banking relationship realized according to the maturity dates. The accumulated realization on September 30, 2010 corresponds to approximately R$37,284 (R$19,929 on December 31, 2009); (f) Refers to the fair value of the contingent tax, civil and employment liabilities. The fair value of the contingent tax liabilities was determined, at first, based on the appraisal of external consultants, who attributed to these processes an average probability of loss. Then, Management measured the contingencies considering the premises of the programs of fiscal recovery promoted from time to time by the State and Federal Governments, which is the amount that the counterparties would be willing to liquidate from the existing debts. On September 30, 2010, there was no balance of accumulated realization for such liabilities; (g) Refers to the effect of the deferred taxes on the adjustments (a) until (f) presented above and the effect of the deferred taxes on the difference between the accounting and tax goodwill; and (h) Refers to the corresponding entry of the adjustments (a) until (g) in the shareholders’ equity. The remaining goodwill generated in the relation of exchange of shares with Sadia includes, in addition to the controlling goodwill, the future benefits expected from the synergy of the transactions of the companies. The goodwill for tax purposes, generated in the operation, corresponds to R$3,594,467. The Management of the Company believes that the goodwill originating from that acquisition is deductible for tax purposes. 85 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES If the business combination had occurred on January 1, 2009, the Management estimates that the consolidated net revenue would be approximately R$15,630,485 and the net profit of the nine month period ended on September 30, 2009 would be approximately R$203,278. The pro forma amounts were determined considering the results generated from January 1, 2009 through September 30, 2009 deducted by the amortization of fair value amounts allocated to assets and liabilities as if they occurred on January 1, 2009. The business combination with Sadia is still being reviewed by the Administrative Council for Economic Defense (“CADE"). On July 7, 2009, the Management of the Company and of Sadia entered into a Transaction Reversibility Preservation Agreement ("APRO") for the purpose of ensuring the reversibility of the operation until the final decision to be stated by CADE, by means of actions that maintain the competition during the assessment of the competitive effects of the merger. The results of Sadia were consolidated as from the date of the merger. The quarterly information for the nine month period ended on September 30, 2010 does not reflect impacts on possible corporate reorganizations, which can only be assessed after the approval by CADE. On June 29, 2009, the Commission of the European Communities (European antitrust authority) approved the transaction. On September 19, 2009, CADE authorized the coordination of the activities of the Companies aimed for the foreign market in the segment of in natura meat. On January 20, 2010, CADE authorized the Company and its subsidiary Sadia to carry out joint transactions pertaining to the acquisition of unprocessed bovine meat and sale of the output of unprocessed meat in general, in Brazil and abroad, and the negotiation and acquisition of inputs and services. As disclosed in the Relevant Fact notice of June 30, 2010, the Economic Monitoring Office ( “SEAE”), of the Ministry of Finance, published the opinion that deals with the corporate transaction involving the Company and its subsidiary Sadia, and recommended to CADE that the merger should be approved with restriction, suggesting two alternatives that could be accepted by CADE or not. In connection with the association between Sadia and the Company, there was a primary public distribution of 115,000,000 shares with a supplementary lot of 17,250,000. 86 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES 7. C ASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average Parent Company Consolidated rate p.a. % 12.31.09 01.01.09 12.31.09 01.01.09 Cash and bank accounts: U.S. Dollar - - - 46,256 - Brazilian Reais - 29,664 14,878 40,258 65,633 Euro - 5,935 11,914 Others - - - 1,175 898 29,664 14,878 93,624 78,445 Highly liquid investments: In Brazilian Reais: Investment fund 10.51% 8,718 3,700 8,718 44,900 8,718 3,700 8,718 44,900 In U.S. Dollar: Interest bearing account 0.14% 19,533 8,275 497,006 409,941 Fixed term deposit 1.28% 141,923 2,735 1,198,662 559,738 Overnight 0.07% 23,596 - 100,230 140,431 In Euro: Deposit account 0.14% - Fixed term deposit 0.38% - Overnight 0.25% - Other Currencies: Deposit account 0.05% - 185,052 11,010 1,795,898 1,110,110 223,434 29,588 1,898,240 1,233,455 Financial investments classified as cash and cash equivalents are considered financial assets with the possibility of immediate redemption and are subject to an insignificant risk of change of value. Financial investments in foreign currencies refer mainly to Overnight and Time Deposit, remunerated at the prefixed rate. 87 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES 8. MARKETABLE SECURITIES Average BR GAAP BR GAAP and IFRS PMPV interest Parent company Consolidated (*) Currency rate p.a. 12.31.09 01.01.09 12.31.09 01.01.09 Available for sale: Bank deposit certificates (b) - R$ 10.16% - - - 64,482 - Debentures (a) 1.30 10.73% - Brazilian foreign debt securities (c) 2.60 US$ 10.26% - - - 59,077 82,297 Brazilian financial treasury bill (e) - (**) - - - 215,090 - Exclusive investment funds (h) - R$ - 51,413 - Investment funds (d) - US$ 10.12% - - - 151,664 - Shares - R$ - 1,991 - 1,991 1,991 - 543,717 82,297 Held for trading: Bank deposit certificates (b) 1.36 R$ 10.81% 517,487 42,010 2,154,592 660,144 Financial treasury bills (e) 4.58 R$ 10.16% - 100,390 - - 100,390 - 617,877 42,010 2,254,982 660,144 Held to maturity: Credit linked notes (f ) 3.29 US$ 5.03% - - - 174,189 - National treasury certificates (g) 9.50 R$ 12.00% - - - 49,295 - Capitalization security 0.09 R$ 5.19% 27 27 263 27 27 263 27 27 263 223,511 263 619,895 42,273 3,022,210 742,704 Total current 619,895 42,118 2,345,529 742,549 Total non-current - - 155 676,681 155 (*) Weighted average maturity in years. (a) Repurchase agreements backed by debentures. (b) Bank deposit certificate (“CDB”) investments are denominated in Brazilian Reais and remunerated at rates varying from 98% to 104% of the CDI. (c) Brazilian foreign debt securities are denominated in Brazilian Reais and remunerated by pre- and post-fixed rates. (d) The foreign currency investment fund has a credit linked note issued by a first-class bank that pays periodic interest (LIBOR + spread) and contemplates the Brazil risk and Sadia risk. (e) Financial treasury bills (“LFT”) are remunerated at the rate of the Special System for Settlement and Custody (“SELIC”). (f) The credit linked note is a structured operation with a first-class financial institution abroad that pays periodic interest (LIBOR + spread) and corresponds to a credit note that contemplates the Company’s risk. 88 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES (g) The national treasury certificates and financial treasury bills classified in the held to maturity subgroup are pledged as a guarantee of the loan obtained by means of the Special Program for Asset Recovery (“PESA”), see note 19. (h) The portfolio of financial operations of exclusive fund in foreign currency is shown below: BR GAAP and IFRS Consolidated Structured notes 48,970 Money market 1,931 - - 50,901 Other accounts (payable) receivable 512 51,413 On September 30, 2010, of the total investments, R$20,000 were given as guarantees for U.S. Dollar future contracts in the Future and Commodities Exchange (“BM&F”). On December 31, 2009, guarantees amounted R$39,000. On September 30, 2010, the maturities of the financial investments from non-current assets in the consolidated balance sheet have the following composition: BR GAAP and IFRS Maturities Consolidated 2011 213,699 2012 136,749 2013 198,157 2014 58,809 2015 onwards 77,337 Total The Company conducted an analysis of sensitivity to foreign exchange rate (note 4.10). 89 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A.01.838.723/0001-27 06.01 – EXPLANATORY NOTES 9. TRADE ACCOUNTS RECEIVABLE AND OTHER BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 01.01.09 12.31.09 01.01.09 Current Third-parties in the country 713,352 236,936 1,514,608 683,488 Related parties in the country 19,789 45,569 (282) - Third parties abroad 32,683 27,788 662,622 705,638 Related parties abroad 717,925 1,238 - - - (-) Estimated losses with doubtful accounts 1,464,736 308,294 2,140,701 1,378,046 Notes receivable 33,467 26,897 33,217 48,746 33,467 26,897 33,217 48,746 1,498,203 335,191 2,173,918 1,426,792 Non-current Third-parties in the country 32,166 6,203 42,707 29,175 Third parties abroad 2,894 - 3,688 2,853 (-) Adjustment to present value (1,155) - (1,155) (347) (-) Estimated losses with doubtful accounts 10,487 3,329 12,808 11,578 Notes receivable 92,620 16,157 92,620 54,889 92,620 16,157 92,620 54,889 103,107 19,486 105,428 66,467 The rollforward of estimated losses from doubtful accounts are presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 12.31.09 Beginning balance 6,111 31,183 Exchange variation (623) (651) Provision 23,442 38,714 Increase (business combination) - - - 17,011 Increase (takeover) 24,116 - - Reversal (3,321) (7,883) Write-off (7,294) (9,695) Ending balance 42,431 68,679 The expense of the estimated losses on doubtful accounts was recorded under selling expenses in the statement of income. When efforts to recover accounts receivable prove fruitless, the amounts credited to estimated losses on doubtful accounts are generally reversed against the permanent write-off of the invoice. The breakdown of accounts receivable aging list is as follows: 90 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 01.01.09 12.31.09 01.01.09 Amounts falling due 1,467,674 260,790 2,002,421 963,387 Overdue: From 01 to 60 days 9,269 34,632 137,940 288,171 From 61 to 120 days 1,761 12,255 11,895 116,925 From 121 to 180 days 1,512 3,290 7,861 19,129 From 181 to 360 days 3,533 564 16,831 5,356 Above 360 days 35,060 6,203 46,395 28,186 (-) Adjustment to present value (1,155) - (1,155) (347) (-) Estimated losses with doubtful accounts 1,475,223 311,623 2,153,509 1,389,624 INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 01.01.09 12.31.09 01.01.09 Finished goods 575,190 96,397 1,376,002 935,553 Goods for resale 2,834 - 15,991 2,317 Work in process 55,804 16,451 120,432 41,082 Raw materials 145,496 32,144 496,831 116,457 Packagin materials 34,711 13,300 90,359 51,817 Secondary materials 64,812 29,430 56,098 76,767 Storeroom 62,207 18,713 121,374 85,457 Goods in transit - 3,568 - 11,356 - Imports in transit 13,655 210 19,454 15,872 Advances to suppliers 2,026 5,668 37,679 7,821 (-) Provision for adjustment to market value (35,448) (4,865) (68,955) (35,254) (-) Provision for inventory losses deteriorated (4,545) (239) (17,746) (10,323) (-) Provision for obsolescence (512) (1,405) (3,378) (2,195) 919,798 205,804 2,255,497 1,285,371 The amount of the write-offs of inventories recognized in the cost of sales on for the nine month period ended on September 30, 2010 totaled R$6,489,738 at the Parent Company and R$12,390,829 in the consolidated quarterly information (on September 30, 2009 R$5,443,295 at the Parent Company and R$8,653,207 in the consolidated quarterly information), whereas this amount involves the additions and reversals of inventory reductions to net realizable value presented in the table below: BR GAAP Parent company Additions Reversals Write-offs Provision for inventory losses (a) (4,865) (30,583) - - (35,448) Provision for inventory losses deteriorated (239) (7,703) 3,333 64 (4,545) Provision for obsolescence (1,405) (2,536) - 3,429 (512) 91 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL
